Exhibit 10.1

PORTIONS OF THIS EXHIBIT MARKED BY AN (***) HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

LOGO [g705260001.jpg]

SUBSCRIBER SERVICES AGREEMENT

 

  Customer Number:    425276 [TP2/TP3]   Home Office IATA:    24639860

This Subscriber Services Agreement (“Agreement”), dated as of February 4, 2014
(the “Agreement Date”), is entered into among Orbitz Worldwide, LLC (“OWW”), a
Delaware limited liability company with offices at 500 West Madison Street,
Suite 1000, Chicago, Illinois 60661, Travelport, LP (“TLP”), a Delaware limited
partnership with offices at 300 Galleria Parkway SE, Atlanta, Georgia USA 30339
and Travelport Global Distribution System, B.V. (“TBV”), a Netherlands company
with offices at Taurusavenue 33A, 2132L2 Hoofddorp, The Netherlands (and
together with TLP, referred to collectively in this Agreement as “Travelport”).

WHEREAS, Travelport has developed and agrees to make available to Subscriber
access to the Travelport System according to the terms and conditions set forth
in this Agreement;

NOW, THEREFORE, OWW and Travelport (each, a “Party” and collectively, the
“Parties”) agree as follows:

 

1. Definitions

“2007 Agreement” means the Subscriber Services Agreement, dated July 23, 2007,
between the Parties (or their respective predecessors), as amended and
supplemented as of the Agreement Date, including without limitation any and all
side letters or agreements relating to the above agreement such as the Agreement
Relating to ITA, ebookers, and Supplier Link, dated as of February 1, 2011.

“Affiliate” means, for a given entity, any other entity that is Controlled by,
under common Control with, or Controls such entity. For the avoidance of doubt,
the Parties agree that (i) no private equity investor holding, directly or
indirectly, an ownership interest in either Party, or any portfolio company of
any such private equity investor, will be considered to Control, be under common
Control with, or be Controlled by, that Party, and (ii) neither Party will be
considered to Control, be under common Control with, or be Controlled by, the
other Party.

“Alternative Distribution Channel” means a distribution channel that is not a
channel using a Travelport System.

“Annual Value Unit Commitment” means, for each of Contract Years ***, the number
of Value Units specified for that Contract Year in the following table:

***

“Authorized User” means (i) an employee, agent, contractor or subcontractor of
Orbitz (other than a Competitor of Travelport) who needs access to the
Travelport System for use as contemplated by this Agreement or (ii) a Client
User.

“Change of Control” of a Party means the sale or transfer of beneficial
ownership of 50% or more of the voting securities or other ownership interests
of that Party.

“Claim” or “Claims” means any and all past or present claims, counterclaims,
third-party claims, contribution claims, demands, actions, causes of action, and
all other claims of every kind and nature, in law or equity, whether arising
under state, federal, international or other law.

“Client User” means an employee, agent, contractor or subcontractor of (other
than a Competitor of Travelport) (1) a customer of Subscriber who uses an Orbitz
corporate online booking tool, or (2) any Distribution Partner, and in each case
whose use of the Products and Services is in accordance with the terms of this
Agreement.

 

 

   Page 1 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

“Competitor of Travelport” means any company that operates a GDS that is not a
Travelport System. However, an Affiliate of any such company is not included
within the definition of “Competitor of Travelport” if and for so long as such
company does not disclose to the Affiliate any Confidential Information of
Travelport.

“Confidential Information” means, with respect to either Party, the proprietary
business and technical information of that Party, including (i) any information,
documents and materials related to the business and activities of that Party,
its customers, clients, suppliers (including Vendors) and other entities with
whom that Party does business (including financial information, business plans,
marketing concepts, price lists, business and trade secrets, passenger, customer
or client lists and records, (ii) any know-how, data, drawings, specifications,
software, listings, source code, and object code, and (iii) the terms of this
Agreement, regardless of the form or media in which such information is
communicated or maintained, whether or not such information constitutes a trade
secret, and regardless of the source from which such information is obtained or
whether it is developed as a result of this Agreement.

However, Confidential Information of a Party (the “disclosing Party”) does not
include any information disclosed to the other Party (the “receiving Party”)
that (i) at the time of disclosure by the disclosing Party was already
rightfully known by the receiving Party without any obligation of
confidentiality, (ii) is or becomes generally available to the public other than
through any wrongful act or omission by the receiving Party, (iii) is developed
by the receiving Party independently of any Confidential Information of the
disclosing Party, or (iv) the receiving Party receives without restriction from
a third party free to make such disclosure without breach of any legal
obligation.

“Content” means for a particular Vendor, any and all content, data and
information in the Travelport System, including without limitation fares, rates
and classes of service; and related data and information, including rates and
descriptions of the applicable travel service (e.g., if hotel content, then a
hotel’s facilities and location, images of the hotel, hotel rates and
availability and any cancellation policies and hotel policies including content
available in Travelport Hotel Content Plus via the uAPI).

“Content Continuity Program” or “CCP” means the program through which Travelport
provides Subscriber with content and protection against service fees of
designated participating airlines. The Content Continuity Program terms and
conditions, including a list of carriers participating in the CCP as of the
Agreement Date, are set forth in Attachment F. Travelport may modify the Content
Continuity Program, including the associated terms and conditions, in
Travelport’s discretion at any time, subject to the terms in Attachment F.

“Contract Effective Date” means January 1, 2014.

“Contract Year” means each consecutive 12 month period during the Term,
commencing on the Contract Effective Date or any anniversary thereof.

“Control” and its derivatives means, with regard to any entity, the legal,
beneficial or equitable ownership, directly or indirectly, of fifty percent
(50%) or more of the capital stock (or other ownership interest, if not a
corporation) of such entity ordinarily having voting rights.

“CRS Regulations” means the Regulation (EC) No. 80/2009 of the European
Parliament and the Council of 14 January 2009 on a code of conduct for
computerized reservation systems, as amended and in force on the date hereof and
as subsequently amended from time to time during the Term, and any other
regulations regarding the general operation of computer reservations systems
enacted by any other governmental authority during the Term.

“DA” or “Device Address” is an alphanumeric address assigned by Travelport to
each of Subscriber’s computer terminals that interfaces with the Travelport GDS.

“Data Protection Laws” means all applicable laws, rules, regulations, regulatory
requirements and codes of practice in connection with the use, processing and
disclosure of personal data or personally identifiable information.

 

 

   Page 2 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

“Distribution Partner” means any third party worldwide with whom Orbitz has
agreed, as of the Agreement Date or with whom Orbitz agrees during the Term, to
provide private and/or semi-private label solutions, including without
limitation solutions ranging from the building and hosting of custom websites
with booking functionality that offer Orbitz-provided content to supplying
content feeds with availability and rate data to the third party’s websites to
enable such third party to provide a wide range of travel products on its
websites under its own brands. For the avoidance of doubt, reservations made
pursuant to a contract between any Distribution Partner and a GDS, and not
pursuant to this Agreement, shall not be counted as Segments unless otherwise
agreed in writing by the Parties. These kinds of excluded reservations would
include, for example, standalone air bookings made via a non-Orbitz IATA number
through the travel website of *** (as of the Agreement Date, at ***). Except to
the extent that third parties are Distribution Partners as of the Agreement
Date, no third party that is then a Customer of Travelport will be considered a
Distribution Partner for purposes of this Agreement without the prior written
consent of Travelport, such consent not to be unreasonably withheld. For
purposes of this paragraph, “Customer” means any third party travel agency with
whom Travelport has entered into a written subscriber agreement (i) the natural
term of which (not including extensions or renewals) extends beyond one calendar
year from the date an Orbitz Worldwide Agency enters into an agreement with such
travel agency to provide private and/or semi-private label solutions, as
described above, and (ii) under which such travel agency has committed to use a
Travelport GDS for *** or more of its air bookings. Notwithstanding the above
provisions, once and for so long as a Distribution Partner is deemed a
Distribution Partner in accordance with the above provisions, it shall continue
to be deemed a Distribution Partner regardless of whether Travelport and such
Distribution Partner subsequently enter into a subscriber agreement.

“Documentation” means all manuals, operating procedures, instructions,
guidelines, policies and other written materials, including electronic formats,
provided by Travelport during the Term.

“End-to-End Business” means OFB’s corporate travel solution that provides “end
to end” (booking through fulfillment) services.

“Europe” means Switzerland and any country within the European Union (“EU”)
together with any other non-EU member state country that the Parties may agree
to include within Europe for purposes of this Agreement.

“Force Majeure” has the meaning set forth in Section 23.

“Flex Value Unit Commitment” means *** Value Units.

“Full Service Level” means that the applicable travel supplier provides
schedules, availability, booking capability, fares/rates, and if an airline,
ticketing capability, in a Travelport System. Full Service Level excludes any
airline with limited functionality (including, but not limited to, the inability
to interline, codeshare, or issue paper or electronic tickets). A full and
complete list of all carriers participating at less than the Full Service Level
as of the Agreement Date is in Section C of Attachment F.

“GDS” means a global distribution system (also sometimes referred to as a
computerized reservation system). For the avoidance of doubt, Pegasus shall not
be deemed a “GDS” under this Agreement.

“Improper Segment” means any Speculative Booking, and any booking made on any
GDS other than a Travelport System on any airline or other reservation system in
violation of the terms of this Agreement. Reservations booked for testing
purposes with Travelport’s prior written consent, which will not be unreasonably
withheld or delayed, do not count as Improper Segments, unless otherwise
mutually agreed in writing by Travelport and Subscriber; provided that
Subscriber may, without Travelport’s consent, continue to test reservations on
the Travelport System after the Contract Effective Date substantially as
Subscriber conducted such tests in the year prior to the Agreement Date. For the
avoidance of doubt, Subscriber confirms that any testing on the Travelport
System conducted in the prior year was conducted for purposes of transacting its
business on the Travelport System, but not for the purpose of migrating its
business to an Alternative Distribution Channel.

 

 

   Page 3 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

Orbitz may at any time during ***, perform test bookings via Alternative
Distribution Channels that are made via the Orbitz pre-production environment.
These test bookings would not be live customer bookings. Additionally, Orbitz
will cancel such test bookings prior to the bookings being reported to ARC
except as needed to test functionality specific to ticketed reservations.

“Incremental Value Unit” means any Value Unit that is over and above the Annual
Value Unit Commitment for the Contract Year in which that Value Unit is
generated.

“Intellectual Property” means all intellectual property and related intangible
assets, including without limitation (1) any patent, patent application,
trademark (whether registered or unregistered), trademark application, trade
name, service mark (whether registered or unregistered), service mark
application, copyright (whether registered or unregistered), copyright
application, trade secret, know-how, process, technology, development tool,
ideas, concepts, design right, data base right, methodology, algorithm or
invention, (2) any right to use or exploit any of the foregoing, and (3) any
software or similar intangible asset.

“IP Rights” means all rights associated with the Intellectual Property.

“Letter of Credit Claims” means any claims associated with any and all letters
of credit provided by a Travelport Group Company for the benefit of Orbitz prior
to the Agreement Date, including without limitation any claims Travelport or its
Affiliates may have or amounts Travelport or its Affiliates may believe are owed
in connection with unutilized fees relating to these letters of credit.

“Location” means any unique physical premise of Subscriber where Products and
Services are provided by Travelport and which has a Primary PCC assigned to it.

“Message” has the meaning set forth in Attachment B.

“North America” means the United States of America and Canada.

“OFB Accounts” means the corporate accounts of OFB as of the Agreement Date,
such as, but not limited to, ***.

“OFB Claims” means any and all Claims relating to or arising out of Orbitz for
Business and/or its operations, including without limitation any and all claims
relating to the paragraph entitled, *** and any and all Claims relating to the
dispute over the payments by Travelport of the *** charge in connection with the
*** account of Orbitz for Business.

“Optional Services” has the meaning set forth in Attachment B.

“Orbitz” means, collectively, OWW and all Orbitz Worldwide Agencies.

“Orbitz Acquisition” means, during the Term (i) any entity acquired by an Orbitz
entity (by way of purchasing a Controlling interest in such entity’s outstanding
capital stock), (ii) any portion of an entity’s assets that is purchased by an
Orbitz entity, or (iii) any entity with whom an Orbitz entity combines (such as
by way of merger) or enters into a strategic alliance (such as a joint venture)
if the combined entity or strategic alliance is Controlled by OWW.

“Orbitz Domestic Agency” means any of (i) Orbitz, LLC, (ii) Trip Network, Inc.
(“Cheaptickets”), (iii) Orbitz for Business, Inc. (“OFB”), (iv) Internetwork
Publishing Corp. (“Lodging”), (v) Neat Group Corp. (“Neat”), and (vi) any other
Orbitz Worldwide Agency (including current and future Affiliates) headquartered
in North America; subject to Section 15 below.

“Orbitz International Agency” means any of (i) ebookers Limited, a company
registered in England and Wales under number 3818962 whose registered address is
at 6th Floor, 140 Aldersgate Street, London EC1A 4HY (“ebookers”), and (ii) any
other Orbitz Worldwide Agency (including current and future Affiliates)
headquartered in Europe, subject to Section 15 below.

“Orbitz Worldwide Agency” means each of (i) OWW, (ii) any Orbitz Domestic
Agency, and (iii) any Orbitz International Agency.

 

 

   Page 4 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

“OTA” means a *** online travel agency such as the online travel agencies
generally known as ***.

“OWW” has the meaning set forth in the introductory paragraph of this Agreement.

“Participation Fee” means any fee or amount that a Travelport Group Company
receives from a Vendor in connection with a reservation for the services of that
Vendor that is made through a Travelport System, but not including any ancillary
product fee (such as a fee for checked bags), advertising, marketing or
data-related fee payable by the Vendor to Travelport.

“Party” and “Parties” have the meanings set forth in the Recital to this
Agreement.

“Passive Segment” means a reservation booked outside of the Travelport System
with a travel supplier, or through a booking application, that is then placed
into the Travelport System for information or ticketing purposes.

“PCC” or “Pseudo City Code” is an alphanumeric identifier assigned by Travelport
to a Subscriber’s customer number for the purposes of tracking reservations.

“Personal Data” means any personal data or personally identifiable information
relating to identifiable natural persons, which may include, among other things:
name, address, telephone number(s), credit card numbers, frequent flyer
information, trusted traveler ID information and passport information, as the
same may be defined under the relevant Data Protection Laws.

“Phase I” means, for each of Contract Years ***, the portion of that Contract
Year before the day, if any, during that Contract Year when Orbitz has met both
the Annual Value Unit Commitment for that Contract Year and the overall Flex
Value Unit Commitment. For the avoidance of doubt, Phase I of a Contract Year
will be the entire Contract Year if Orbitz does not meet both the Annual Value
Unit Commitment for that Contract Year and the overall Flex Value Unit
Commitment by the end of that Contract Year.

“Phase II” means, for each of Contract Years ***, the portion, if any, of that
Contract Year after the day during that Contract Year when Orbitz has met both
the Annual Value Unit Commitment for that Contract Year and the overall Flex
Value Unit Commitment.

“PNR” means a passenger name record created in or by the Travelport System that
includes a reservation for travel-related goods and services.

“POS” means a point of sale for a reservation made by an Orbitz Worldwide
Agency. For example, if a customer from anywhere in the world books a Segment
using Orbitz.com, or Cheaptickets.com using a PCC assigned to a location in
North America, such Segment is made via a POS in North America.

“Primary PCC” means the PCC designated by Travelport as the first PCC for a
particular Location.

“Product Data” means data that is extracted from a Travelport System by the
Travelport Group Companies, but, for the avoidance of doubt, does not include
Personal Data.

“Products and Services” means all products and services provided by Travelport
hereunder, including software, access to a global distribution system,
functionality or features, support, Optional Services, and any other services
provided by Travelport. Unless expressly excluded by the terms of this Agreement
or, after the Agreement Date if agreed by the Parties in writing, the Products
and Services shall encompass at least those products and services provided by
Travelport to Orbitz during the six month period immediately preceding the
Agreement Date.

“Public Content” means any Content that a Vendor makes available to the general
public on any GDS or third-party channel, and, in the case of air Vendors, the
airline’s web fares.

“Retention Segment” means a Segment added to a PNR for the purposes of keeping
that PNR active past when it would otherwise be re-captured by the Travelport
System. A Retention Segment will not be considered an Improper Segment.

 

 

   Page 5 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

“Segment” means a reservation that is made by Subscriber, directly or indirectly
including by the Distribution Partners, in a Travelport System (including
without limitation any reservation constituting a uAPI Segment) for the services
of an air, car or hotel Vendor that participates in a Travelport System at or
above the Full Service Level, and which:

 

  •   is made via a POS in North America or Europe;

 

  •   is not cancelled by anyone, ***;

 

  •   any Travelport Group Company receives a Participation Fee from the Vendor
or a *** from Subscriber;

 

  •   is not an Improper Segment made by Subscriber; and

 

  •   is not a Passive Segment.

For air Segments, Segments will be counted as each separate direct or nonstop
flight reservation in a PNR that is processed through a Travelport System,
multiplied by the number of passengers booked in such PNR for such flight
reservation. For hotel Segments, each separate reservation that is processed
through a Travelport System with an action status code of HK is a separate
Segment regardless of the number of rooms, suites or other accommodations or the
number of persons or the duration of the stay. For car rental Segments, each
separate reservation that is processed through a Travelport System with an
action status code of HK is a separate Segment regardless of the number of
vehicles or persons or the duration of the rental. The number of Segments shall
be determined by Travelport based on Travelport’s books and records subject to
Orbitz’s right to audit under Section 16. *** Further to Section 15.D
(Non-Circumvention) below, Travelport shall not take or fail to take, nor permit
any Travelport Group Company to take or fail to take, any action with the intent
or effect of avoiding or otherwise circumventing the above payment provisions.

“Segment Incentive” an amount payable by Travelport to the Orbitz Worldwide
Agencies for Segments, as set forth in Attachment A.

“Speculative Booking” means a booking that is done in anticipation of a customer
demand. For the avoidance of doubt, a booking to be held for future ticketing
that is done specifically at a customer’s request would not be considered a
Speculative Booking.

“Southwest” means Southwest Airlines, Inc.

“Subscriber” means OWW or the applicable Orbitz Worldwide Agency, as the context
requires.

“Super Access Product” means the Travelport product that allows Subscriber to
access the comprehensive published fares, inventory, availability and other
features of a participating airline. The features of the Super Access Product,
as well as the list of participating airlines, are more fully described on
Attachment F. Travelport may revise the list of participating airlines or modify
the Super Access Product, including the terms and conditions, in its discretion
at any time, subject to the terms in Attachment F. The Super Access Product is
only available in the geographical locations identified on Attachment F.

“Supplier Link” means the communication pathway between Subscriber’s host
switching layer and the proprietary host systems for *** for purposes of
negotiating the required protocols for exchanging information with these
proprietary host systems.

“System Software” means any and all software provided or used by Travelport in
rendering the Products and Services under this Agreement.

“TBV” has the meaning set forth in the introductory paragraph of this Agreement.

“Term” has the meaning set forth in Section 10.A.

“TLP” has the meaning set forth in the introductory paragraph of this Agreement.

“Travelport” has the meaning set forth in the introductory paragraph of this
Agreement.

“Travelport Group” means, collectively, Travelport and all Travelport Group
Companies.

“Travelport Group Company” means TLP, TBV, and any other company (but excluding
Orbitz and any Orbitz Worldwide Agency) that at the relevant time (both
currently and in the future), directly or indirectly, Controls, is Controlled
by, or is under common Control with, TLP or TBV.

 

 

   Page 6 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

“Travelport GDS” means the computer hardware and software (as updated from time
to time during the Term) operated by or for any Travelport Group Company as a
GDS, including the Galileo® GDS, the Apollo® GDS, and the Worldspan® GDS. Except
to the extent the context otherwise requires, a reference in this Agreement to
the Travelport GDS will be a reference to the Galileo, Apollo, and Worldspan
GDSs collectively, while a reference in this Agreement to a Travelport GDS will
be a reference to any of the Galileo GDS, the Apollo GDS, or the Worldspan GDS
individually.

“Travelport Limited” means Travelport Limited, a company incorporated under the
laws of Bermuda.

“Travelport LLC” means Travelport LLC, a limited liability company organized
under the laws of Delaware.

“Travelport System” means (i) any Travelport GDS, and (ii) the uAPI as and to
the extent it has been certified for use in connection with the applicable
website or application as provided in Section 4.B of the uAPI Addendum. Except
to the extent the context otherwise requires, a reference in this Agreement to
the Travelport System will be a reference to the Travelport GDS and the uAPI
collectively, while a reference in this Agreement to a Travelport System will be
a reference to any of the Galileo GDS, the Apollo GDS, the Worldspan GDS, or the
uAPI individually. For the avoidance of doubt, at no additional cost to
Subscriber, Subscriber may, subject to applicable legal, technical and marketing
restrictions that are applicable to all Travelport subscribers, use the
Travelport System or any combination of Travelport Systems from time to time
during the Term in its sole discretion.

“uAPI” has the meaning given to it in the uAPI Addendum.

“uAPI Addendum” means the uAPI Addendum attached as Attachment G to this
Agreement.

“uAPI Segment” has the meaning given to it in the uAPI Addendum.

“User Access” has the meaning set forth in Section 3.A.

“Value Unit” means a unit of value assigned to

***.

Example 1

***

Example 2

***

“Vendor” means a supplier of travel services, such as an airline, car rental
company, hotel, rail company, or tour, cruise or leisure operator that sells
travel-related products and/or services and that participates in a Travelport
System.

“Vendor Content” means, with respect to any Vendor, any and all Content in the
Travelport System provided by that Vendor.

“***” means, as of any time, any air Vendor domiciled in the United States,
including without limitation, ***, with whom an Orbitz Domestic Agency has
entered into a ***. *** are *** as of the Agreement Date.

“*** Fee” means a fee payable to *** for a ***, as set forth in Attachment A.

“***” means, with respect to an air Vendor domiciled in the United States, an
arrangement in which any Orbitz Domestic Agency (i) enters into a written
agreement ***.

“***” means any air Segment made through a Travelport System by an Orbitz
Domestic Agency on a ***. The number of *** Segments shall be determined by
Travelport based on Travelport’s books and records subject to Orbitz’s right to
audit under Section 16.

2. Provision and Use of Products and Services

A. Provision of Products and Services. Travelport and each Orbitz Worldwide
Agency will be bound by the terms and conditions of this Agreement to the extent
applicable to it, with OWW being responsible for causing each Orbitz Worldwide
Agency to comply with all applicable provisions hereof and OWW shall be liable
under this Agreement for any failures by it to do so. This Agreement has been
negotiated and agreed by the Parties to govern the terms and conditions upon
which Travelport will provide the

 

 

   Page 7 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

Products and Services for the relevant Orbitz Worldwide Agencies. For the
avoidance of doubt, Travelport shall itself or shall cause the Travelport Group
Companies to provide the Products and Services in accordance with the terms of
this Agreement and Travelport shall be liable under this Agreement for any
failures by it to do so. The applicable Travelport Group Company will provide
each Orbitz Worldwide Agency the Products and Services pursuant to this
Agreement, and such Travelport Group Company will invoice the particular Orbitz
Worldwide Agency for the Products and Services provided at the rates set forth
in this Agreement. At all times Travelport will use reasonable efforts to
maintain an up to date list of the Travelport Group Companies that may provide
services under this Agreement and OWW will use reasonable efforts to maintain an
up to date list of the Orbitz Worldwide Agencies who may receive those Products
and Services. Subscriber must first, at its own expense, do any construction,
wiring or other modifications necessary to install at the applicable Location
and connect the Products and Services to the Orbitz system. At Subscriber’s
request and with Travelport’s approval, Travelport may provide additional
Products and Services, subject to all terms and conditions of this Agreement.
Notwithstanding the foregoing, Travelport shall provide, and shall not charge
Subscriber for, any new Products or Services that are essential for the
provisions of the base Products or Services being provided by Travelport as
contemplated by this Agreement. All licenses for software terminate upon
expiration or any termination of this Agreement.

B. Ownership and Use of the Products and Services.

(i) Subscriber has no ownership, right or title in or to any Products and
Services, and may not remove identifying marks from the Products and Services or
subject the Products and Services to any liens or encumbrances. The Products and
Services are the proprietary information and trade secret of Travelport or its
licensors. Subscriber may not copy, reproduce or duplicate the Products and
Services, any associated software or Documentation, or any portion of them,
except to the extent reasonably necessary for backup or archival purposes.
Subscriber may not modify, alter, disassemble, reverse assemble, reverse
compile, or reverse engineer any of the Products and Services in whole or in
part.

(ii) Subscriber will use the Products and Services strictly in accordance with
the Documentation and this Agreement. Subscriber will provide Travelport with
prior written notice a commercially reasonable time, but in no event less than
30 days, before any material new use of the Products and Services planned by
Subscriber that was not in effect or established as of the Agreement Date. Any
such material new use of any of the Products and Services must not be otherwise
prohibited by this Agreement and must be mutually agreed by the Parties prior to
Subscriber commencing to use the Products and Services for such purpose. Except
as otherwise permitted by Travelport in writing, Subscriber will not use the
Products and Services to support business conducted by Subscriber on an
Alternative Distribution Channel in any manner other than those uses that are in
place as of the Agreement Date or that are otherwise permitted by this
Agreement. Without limiting the preceding sentence, Subscriber will not send ***
(as defined below) to the Travelport GDS for itineraries booked via an
Alternative Distribution Channel. For purposes of this Section, “***” means ***.

(iii) Subscriber will permit only Authorized Users to access the Products and
Services and Travelport System and will not allow them to disclose or make the
Products and Services, including Travelport System displays, available to any
other third party, provided that any Distribution Partner may make the Products
and Services available to its customers via its private label site. Subscriber
will be responsible for the actions or inactions of its Authorized Users under
the terms of this Agreement. Notwithstanding anything to the contrary,
Subscriber may subcontract the use of the Products and Services to third parties
acting on behalf of Subscriber, but may not subcontract the use of the Products
and Services to any third parties for their own use; provided that such third
parties to which Subscriber subcontracts the use of the Products and Services on
behalf of Subscriber comply with the terms of this Agreement and are not
Competitors of Travelport. Such permitted third party contractors will be deemed
Authorized Users. Subscriber may use the Products and Services to provide
services to Distribution Partners,

 

 

   Page 8 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

subject to the terms and conditions of this Agreement. Notwithstanding the
foregoing, Subscriber agrees it will not provide access to any Availability Data
(as defined below) from the Travelport System to any third party, including but
not limited to *** (“***”), except that Subscriber may provide ITA or another
search provider access to booking and failure data for the sole purpose of
monitoring and troubleshooting error rates and other bookability issues relating
to Segments. For purposes of this Section, “Availability Data” means airlines’
availability data delivered by Orbitz in response to any direct, real-time,
“seamless” queries for availability information on airlines against airlines’
inventory/reservation systems; standard airline availability status messages
(AVS); numeric AVS messages (NAVS); or airline availability information in the
form of Travelport System responses to availability requests from customers of
the Travelport System other than Subscriber (AVL).

(iv) Each Party will cooperate with the other Party, and will cause each third
party under its control or direction to cooperate with the other Party, in the
performance of the other Party’s obligations under this Agreement.

C. Updates. Subject to the other provisions in this Agreement, including without
limitation Sections 8.A(iii), Section 15.D. and 15.E, Travelport may enhance,
discontinue, modify or replace (collectively, “Update”) the Products and
Services, Optional Services and/or the Travelport System at Travelport’s
discretion at any time, using automatic updating technology or otherwise, with
prior notice to Subscriber. Except as otherwise expressly provided for in this
Agreement, Travelport does not promise to provide any information of any travel
suppliers. With respect to any Update that could materially affect Subscriber’s
access to a Travelport System or use of the Products and Services (a “Material
Update”), Travelport will provide Subscriber written notice of such Update at
least *** prior to the deployment of such Update to its customer base and give
Subscriber access to a testing environment for an additional *** to conduct
testing as needed by Subscriber or its Affiliates to make appropriate changes to
the Orbitz system. Except as otherwise mutually agreed, Subscriber’s use of an
Update constitutes its agreement to Travelport’s terms and conditions pertaining
to such use; which

terms and conditions shall be the same for all similar subscribers of
Travelport. The Parties acknowledge and agree that terms and conditions
pertaining to an Update are not intended to materially modify the overall terms
and conditions of this Agreement. Subscriber will (at its cost) install and
implement any new releases of software or desktop versions with *** after
release by Travelport. Notwithstanding any other provision in this Agreement,
each Material Update to structured messaging and web services products will be
versioned or made backward compatible for one year after the rollout of the
Material Update such that Subscriber and its Affiliates may continue to use the
Products and Services subject to the terms in this Agreement, including without
limitation the terms in the Service Level Agreement, without upgrading to such
Material Update.

D. Third Party Products. Travelport has no liability whatsoever with respect to
any product, software or service (1) not provided by or on behalf of Travelport
that is used by Subscriber in conjunction with the Products and Services, or
that is (2) not required or recommended by Travelport to be used by Subscriber
in conjunction with the Products and Services (“Third Party Product”). For
purposes of the preceding sentence, “product” does not include Vendor Content.
If Subscriber’s use of a Third Party Product adversely affects in any material
way the use of the Travelport System by other customers of Travelport, then
Travelport may require that Subscriber immediately discontinue its use of such
Third Party Product until Subscriber can demonstrate that it has resolved the
material adverse effect. Travelport acknowledges that, as of the Agreement Date,
*** does not adversely affect the use of the Travelport GDS.

E. Third Party Software Licenses. Certain software may be provided pursuant to a
license agreement between a Travelport Group Company and a third party licensor
(each a “Third Party Licensor”). The Third Party Licensor may require the
Travelport Group Company to agree and comply with terms and conditions that may
not already be reflected in this Agreement. While the applicable Travelport
Group Company will always use its commercially reasonable efforts to negotiate
terms with Third Party Licensors that are consistent in all material respects
with those

 

 

   Page 9 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

already contained in this Agreement, it may from time to time be necessary for
Travelport to pass on to its customers additional terms and conditions required
by Third Party Licensors. In such event Travelport may require that Subscriber
agree to terms and conditions of use in addition to those set out in this
Agreement before Subscriber and the applicable Orbitz Worldwide Agencies are
permitted access to such software, and any such agreement will not be
unreasonably withheld. Notwithstanding the foregoing, under no circumstances
will any terms and conditions relating to any Third Party Licensor of software
that is essential for the provision of the base Products and Services involve
any payment obligations by Orbitz (Travelport and not Orbitz shall absorb any
Third Party Licensor charges or fees).

F. Capacity Planning. Subscriber will provide commercially reasonable prior
written notice to Travelport of any event that may have an impact on the number
of Messages accessing the Travelport System, including, but not limited to, new
code or changes to existing code launched by Subscriber, Subscriber’s entrance
into new markets, or Subscriber’s advertising/marketing campaigns. Both Parties
agree to work together to help ensure that Subscriber’s code operates with the
Travelport System in the most efficient way possible. The Parties acknowledge
and agree that this Section is not intended to materially modify the manner in
which Subscriber connects to and receives the Products and Services as of the
Agreement Date. Travelport shall maintain sufficient capacity to accommodate
reasonable fluctuations in demand and traffic.

G. Orbitz Booking Engines. With respect to the booking engine(s) and any other
component of, or used by, Subscriber’s websites that directly interface with a
Travelport System, Subscriber will use reasonable business efforts to ensure
that (i) the component’s use of Travelport System resources is reasonably
efficient, (ii) any software included in the component meets commercially
reasonable standards for stability, acceptability, documentation and integrity
and has been sufficiently stress tested to ensure that it will meet anticipated
volume requirements, and (ii) any hardware included in or used by the component
meets Travelport’s reasonable requirements for compatibility, which will be

provided to Subscriber upon request. The Parties acknowledge and agree that this
Section is not intended to materially modify the manner in which Subscriber
connects to and receives Products and Services provided by the Travelport System
as of the Agreement Date.

H. uAPI.

(1) The terms and conditions in the uAPI Addendum are incorporated by reference
into this Agreement. For the avoidance of doubt and without limiting the
generality of any other payment-related provisions of this Agreement, *** for
Existing Carriers and Segment Incentives for Existing Carriers will not change
and will be payable in accordance with the terms and conditions of this
Agreement as if they had been made in the Travelport GDS, even if an Existing
Carrier, such as ***, shifts some or all of its Content to the uAPI, including
without limitation if such shifted Content becomes accessible only in the Air
Content Hub available through the uAPI (the “ACH”). Notwithstanding any other
provision in this Agreement (including without limitation any provision in the
uAPI Addendum): ***. For the avoidance of doubt, Travelport may not charge
Subscriber any fees or other amounts for Subscriber’s access, processing of
reservations for, or other use of an Existing Carrier’s Content via the uAPI
beyond those fees Subscriber could have incurred by accessing, processing
reservations for, or otherwise using an Existing Carrier’s Content via the
traditional Travelport GDS without using the uAPI (such fees being, the
(i) Program Fees specified in Section II.C. in Attachment A and Sections A
(Content Continuity Program) and B (Super Access Program) of Attachment F, and
(ii) the excess Message fees set forth in Section IV of Attachment B to this
Agreement). Travelport will use commercially reasonable efforts to give
Subscriber at least *** notice prior to migrating any Existing Carrier from a
Travelport GDS to the uAPI. “Existing Carriers” means *** and any and all air
Vendors participating in any and all Travelport GDS(s) as of the Agreement Date
with respect to whom Travelport is obligated to pay Segment Incentives to
Subscriber under this Agreement.

(2) With respect to any air Vendor that is not an Existing Carrier, that does
not participate in a Travelport System at or above the Full Service Level, and
that begins

 

 

   Page 10 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

participation in the uAPI (either by accessing the GDS or in ACH or another
content hub) after the Agreement Date (a “New Carrier”), Travelport shall,
during the Term, provide (a) Orbitz Worldwide Agencies other than OFB with
overall terms and conditions (including without limitation rates and charges)
with respect to that New Carrier that are equal to or better than the most
favorable overall terms and conditions (including without limitation rates and
charges) with respect to the New Carrier provided by Travelport to any of ***,
regardless of sales volume, and (b) OFB with overall terms and conditions
(including without limitation rates and charges) with respect to that New
Carrier that are equal to or better than the overall terms and conditions
(including without limitation rates and charges) with respect to the New Carrier
provided by Travelport to ***, regardless of sales volume.

(3) Subject to the limitations on Travelport’s ability to assess Subscriber
charges, fees or other amounts under the above provisions regarding Existing
Carriers and New Carriers in this Section 2.H, Travelport will not impose any
charges, fees or other amounts on Subscriber in connection with Subscriber’s
access and use of the uAPI other than (except as set forth above) as expressly
set forth in this Agreement, including the uAPI Addendum.

3. Product Specific Provisions

A. Subscriber-Provided Internet Access. If Subscriber elects to access the
Travelport System via its own Internet communications method such as DSL, ISDN
or cable access (“User Access”), Subscriber will be responsible for obtaining,
installing, supporting, and maintaining all components of the User Access and
for paying all charges of the relevant communications providers. In order to
minimize unauthorized access to the Travelport System and the data contained
therein, Travelport recommends that Subscriber establish a firewall. Travelport
will have no responsibility whatsoever with respect to the User Access,
including, but not limited to, the performance or reliability of the User
Access.

B. LAN. If Subscriber elects to install and use its own local area network
operating environment (“LAN”) to access the Travelport System: (a) Subscriber
may copy the applicable

software for its internal use only, subject to Section 2.B above; (b) the number
of Subscriber’s users who may concurrently access a Travelport GDS at a Location
will be equal to the number of DAs licensed by Subscriber from Travelport for
that Travelport GDS at that Location; and (c) Subscriber will be responsible for
obtaining, implementing, installing, supporting, and maintaining the LAN, the
LAN operating system, the workstation operating system, and all hardware and
other software required to utilize the Travelport System that is not provided by
a Travelport Group Company, and for all expenses related thereto. Travelport
will continue to provide Subscriber with DAs reasonably required to support
access to the Products and Services at no additional charge. Travelport will not
unreasonably withhold any additional DAs requested by Subscriber where the
request is to support a reasonable business purpose of Subscriber, such as
disaster recovery.

C. Selective Access. Upon request, Travelport will license to Subscriber the
Travelport products marketed as Selective Access and Global Access, as described
in Attachment B, whereby Subscriber may authorize another Travelport subscriber
to access the client records entered into the Travelport System by Subscriber;
provided, however, Travelport will have no responsibility or liability
whatsoever with respect to such authorization or access.

D. Remote Users. If Subscriber elects to allow its Authorized Users to access a
Travelport System from a remote location (“Remote Users”) via User Access, then
in addition to the provisions set forth in Section 3.A above, the following
shall apply: (i) Subscriber must ensure that each Remote User obtains and uses
the appropriate hardware and software necessary to access such Travelport System
in accordance with the relevant Documentation; (ii) unless otherwise agreed in
writing with Travelport, Subscriber shall be responsible for: (a) installing the
applicable software; (b) training each of its Remote Users; (c) ensuring that
all Remote Users have adequate expertise in all areas of such Travelport System;
and (d) obtaining, installing and configuring its selected browsing and e-mail
packages; (iii) Travelport will not provide Remote Users with any training or
support; and (iv) Travelport reserves the right

 

 

   Page 11 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

to discontinue the Remote Users’ access to such Travelport System upon *** prior
written notice to Subscriber if Subscriber fails to meet any of the obligations
under this Section 3.D.

E. Transmittal of Information via Internet. Travelport does not provide for
electronic mail encryption (public and private keys) or virus detection and is
not responsible for risks inherent in transmitting information via the Internet,
including via electronic mail.

4. Charges; Payments; Credit & Reporting

A. Payments. Within *** after the end of each calendar month during a Contract
Year, each Party will send the other an invoice or reconciliation statement
itemizing in reasonable detail the invoiced charges owed to the invoicing Party
by the other Party for the month then ended as based on the terms of this
Agreement. The Parties will settle and pay the amounts due for a given month no
later than *** after the end of that month. Past due balances will accrue
interest at the rate of *** or the maximum rate permitted by law, whichever is
less. If this Agreement is terminated for any reason effective as of any date
other than the last day of a calendar month, then within *** after the end of
the calendar month in which the termination date occurs (i) for each transaction
based amount payable hereunder, the applicable Party will be paid for the
transactions completed before the termination date, and (ii) for each monthly
amount payable hereunder, the applicable Party will be paid a pro rata portion
of the monthly amount determined on the basis of the number of days in the
applicable month prior to the termination date.

B. Segment Incentive Advance. Commencing on ***, and continuing thereafter
unless and until (i) ***, or (ii) Orbitz is in material breach of any of its
obligations under this Agreement and such breach is not cured within the
applicable cure period, or (iii) Orbitz has not met any Annual Value Unit
Commitment (each, a “Segment Incentive Advance Condition”), the following
provisions shall apply:

(1) On the first working day of ***, Travelport shall pay to OWW, ***. This
additional amount, as it may be adjusted from time to time in accordance with
this Section 4.B, is referred to as the “Segment Incentive Advance”).

(2) On the first working day of each subsequent calendar month, in connection
with its payment to OWW of the Segment Incentives then due (the “Current Segment
Incentives Amount”), Travelport shall ***.

(3) If and when any Segment Incentive Advance Condition is satisfied, Travelport
may apply the Segment Incentive Advance as a credit against any Segment
Incentives payable to OWW at that time or thereafter and the foregoing
provisions shall not be applicable.

(4) If after any Segment Incentive Advance Condition has been satisfied,
thereafter all Segment Incentives Advance Conditions again become applicable
***.

(5) If there is a Segment Incentive Advance at the expiration or termination of
this Agreement for any reason, then the remaining Segment Incentive Advance
shall be payable to Travelport on or before the expiration or termination of
this Agreement.

So as to be able to clearly distinguish payments or adjustment to any Segment
Incentive Advance from payments of Current Segment Incentive Amounts, Travelport
will separately itemize any Segment Incentive Advance payment or credit amount
in a statement to be delivered simultaneous with the payment of each applicable
Current Segment Incentives Amount.

As an example of the Segment Incentive Advance procedure contemplated by this
Section B, assume that at all applicable times all Segment Incentive Advance
Conditions are applicable and that the Current Segment Incentives Amount for
***.

B. Charges. Except as otherwise set forth in this Agreement, all charges in
connection with this Agreement are set forth on Attachments A and B (the
“Charges”). The Charges may not change over the Term, unless the Parties
mutually agree in writing.

C. Tax Withholding and Deductions. Each Party will pay any taxes, duty, levy or
impost to be withheld or deducted in respect of any amount due to the other
Party where and to the extent it is required to perform such a withholding or
deduction under applicable tax law.

 

 

   Page 12 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

If either Party is required by law to make any tax deduction or withholding in
relation to any payment under this Agreement, it will: (i) take all commercially
reasonable measures that may be necessary to enable or assist the Party to whom
the payment is due to claim exemption from the deduction or withholding or, if
that is not possible, a credit for it under any applicable double taxation or
similar agreement from time to time in force; and (ii) from time to time give,
upon request, the Party to whom the payment is due, proper evidence as to the
deduction or withholding and payment over of the tax deducted or withheld.

If the Party making the payment has failed to fulfil its obligations under this
Section, it will increase the amount of its payment to the other Party by such
an amount as to enable the other Party to receive the sums it would have
received had no such deduction or withholding been required.

D. Currency. All monetary amounts expressed in this Agreement are stated in
United States dollars, unless otherwise noted. Unless otherwise mutually agreed,
all payments under this Agreement will be made in United States dollars. For the
avoidance of doubt, the Parties acknowledge and agree that regarding all
payments made by Travelport to Subscriber under this Agreement, those with
respect to business in North America will be paid by TLP and those with respect
to business in Europe will be paid by TBV.

E. Set-Off. The Parties agree that in the ordinary course of business, any
undisputed amounts owed by one Party to the other Party under this Agreement
will be netted off against any amounts owed by the other Party to such Party
under this Agreement. For the avoidance of doubt, the right of offset referred
to in this Section relates only to payments and does not affect each Party’s
obligation to issue invoices for the amounts being offset.

F. Automated Clearing House Payments. Travelport will pay any amounts due to
Subscriber by Automated Clearing House payment to the account designated by
Subscriber and on file with Travelport. If any payment due to Subscriber is less
than ***, Travelport reserves the right to defer such

payment until the total due to Subscriber equals or exceeds *** or until the
next year anniversary of the Contract Effective Date, whichever comes first.
Payment will not deemed to have been made until funds are available in the
account designated by the Subscriber.

G. Taxes. In addition to any other charges or sums payable to Travelport under
this Agreement, Subscriber will pay when due all applicable sales, use, value
added and excise taxes (together with any related interest or penalties not
arising from fault on the part of Travelport), now or hereafter imposed by any
local or foreign tax authority, or governmental agency or other similar bodies
arising out of or in connection with this Agreement. However, Subscriber will
not be responsible for any taxes payable or based on Travelport’s net income,
payroll, or capital or for franchise taxes. Upon either Party’s reasonable
request, the other Party will provide reasonable assistance to the requesting
Party in the filing of any documents or the making of any statement in
connection with the recovery of any taxes referred to in this Section.

H. Disputes. Each Party may dispute the billing of the other Party in writing no
later than *** after the billing date. Each Party waives any right to dispute a
bill after such period has expired. Each Party will reimburse the other Party
for any reasonable costs incurred by the other Party, including reasonable
attorneys’ fees, to collect amounts to be due under this Agreement if such
amounts are determined to be payable by mutual agreement of the Parties or as a
result of any arbitration award.

I. Reporting Requirements of Travelport.

(i) Segment Incentive Calculation. Each month, simultaneous with Travelport’s
transmission of the Segment Incentive payments in accordance with the terms of
this Agreement, Travelport will deliver to Subscriber a report detailing the
Segment Incentive calculations for the month then ended, which report shall
include without limitation an itemization of the Segments for air, car and hotel
reservations. Such report shall also include itemization of all set-offs as
permitted in subparagraph (F) above. All reports shall be in reasonable detail
so as to enable Subscriber to understand and evaluate them.

 

 

   Page 13 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

(ii) MIDT Data. *** during the Term and any Transition Services Period,
Travelport shall forward via an electronic file to Subscriber the following
information:

(A) The number of MIDT segments generated by Subscriber and each of its
Affiliates (providing separate data for each) in North America; and

(B) The aggregated number of MIDT segments generated by ***.

The above data will be expressed as day by day (versus weekly or monthly). To
the extent possible, the above reporting will be based on net active segments as
defined in MIDT.

K. Incremental Monetary Benefits ***. For the consideration outlined in this
Agreement, it is agreed that the cumulative effect of the payments associated
with the Segment Incentives specified in Section II.A of Attachment A and the
*** specified in Section II.B of Attachment A will result in ***, as determined
in accordance with the provisions of this Section. Within *** after the end of
***, Travelport will calculate, in good faith and in accordance with applicable
financial standards, and report to OWW the Incremental Quarterly Amount (as
defined below) for that quarter. *** For purposes of this Section:

(i) The “Incremental Quarterly Amount” means, for a given calendar quarter of
***, (x) the Current Quarterly Payment for that quarter, minus (y) the Would-Be
Quarterly Payment for that quarter.

(ii) The “Current Quarterly Payment” means, for a given calendar quarter in ***,
(x) the amount paid by Travelport in Segment Incentives (net of Program Fees)
for that quarter under this Agreement, minus (y) the amount received by
Travelport in *** for that quarter under this Agreement.

(iii) The “Would-Be Quarterly Payment” means, for a given calendar quarter in
***, (x) the amount that would have been paid by Travelport in Segment
Incentives (net of Program Fees and any other fees equivalent to “Program Fees”
as that term is defined in this Agreement) for that quarter under the 2007
Agreement (as it and material relationships with Vendors existed as of ***),

minus (y) the amount that would have been received by Travelport from Subscriber
in *** (defining *** in the same manner as defined in this Agreement) for that
quarter under the 2007 Agreement (as it and material relationships with Vendors
existed as of ***). For the avoidance of doubt, *** are the only air Vendors
with whom Orbitz was in a *** as of *** (all other air Vendors generating
Segments are “retail” air Vendors).

If during *** Orbitz enters into a new *** with any ***, the Parties will review
the Current Quarterly Payment then projected for upcoming calendar quarters in
***, and will agree upon any adjustments to the applicable provisions of this
Agreement that may be necessary to more closely achieve the intent and objective
specified in the first paragraph of this Section 4.K. For the avoidance of
doubt, the above quarterly adjustment process shall not be impacted insofar as
*** are concerned as long as *** remains a retail air Vendor as it was ***.

5. Segment Incentives

A. Segment Incentives. Travelport agrees to pay Subscriber the Segment
Incentives as set forth in Attachment A.

B. Subscriber Protections ***. If during the Term a new air Vendor commences
participation in the Travelport System at *** and during the then immediately
preceding *** the air Vendor’s total passengers boarded (as identified through
public industry sources) for the air Vendor’s primary geographic region was
greater than *** of Subscriber’s total Segments made in the applicable
geographic region during the same time period, then the Parties will mutually
agree on the Segment Incentive rate and other related terms for access to the
air Vendor’s Content. Similarly, if during the Term an existing *** Vendor
changes its participation level in the Travelport System to *** and during the
then immediately preceding *** the total Segments made by Subscriber for such
air Vendor was more than one percent of Subscriber’s total Segments made during
the same time period, then the Parties will mutually agree on the Segment
Incentive rate and other related terms for access to the air Vendor’s Content.
For the avoidance of doubt, if the above provisions are not applicable, then,
unless otherwise mutually agreed, the Segment Incentive rate and other

 

 

   Page 14 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

related terms that will apply to Subscriber for access to the Content of an air
Vendor participating in the Travelport System *** will be the Segment Incentive
rate and other related terms that normally apply to Travelport‘s subscriber base
for that air Vendor. Travelport shall periodically provide a report to
Subscriber listing each air Vendor then participating in the Travelport System
*** on which Orbitz then regularly books reservations and for which the Parties
have not agreed on the Segment Incentive rate and other related terms for access
to the air Vendor’s Content (each, a “***”). The determination of whether an air
Vendor’s participation in a Travelport System *** shall be based on a firmwide
determination that is uniformly applied to all Travelport subscribers;
Travelport may not determine that certain air Vendors *** under this Agreement
if they do not, at the same time, make the same determination relative to all
Travelport subscribers. Travelport represents that over the *** preceding the
Agreement Date, none of *** (each, a “Major Air Vendor”) has been ***.
Travelport shall not use this Section 5.B to circumvent the intent of this
Agreement in an effort to reduce its payment obligations to Subscriber under
this Agreement. Notwithstanding any other provision in this Agreement, as
between the Parties, in no event during the Term may any Major Air Vendor be
classified as *** for purposes of this Agreement.

6. Flexibility

Commencing as of the Contract Effective Date, the following provisions will
apply:

A. General. Except as otherwise specified in this Agreement, Orbitz shall have
no volume commitments to Travelport nor shall Orbitz be subject to any
exclusivity requirements relative to Travelport whatsoever. Toward this end,
except as otherwise specified in this Agreement, Orbitz shall have complete
flexibility to determine when and where it shall send its volume, be it to a
Travelport System or to any Alternative Distribution Channel. Notwithstanding
the foregoing, Orbitz commits as provided in the following sections of this
Section 6:

B. Orbitz Commitments.

(1) During ***, Orbitz will comply with the provisions in Section 2 of
Attachment H.

(2) During *** Orbitz will process on the Travelport System, using commercially
reasonable efforts to do so on a reasonably even basis, a number of Segments
that is sufficient to generate at least the number of Value Units equal to the
Annual Value Unit Commitment for that Contract Year. In addition, during the
period from ***, Orbitz will process on the Travelport System, on a schedule
determined by OWW, ***. For the avoidance of doubt, in any given Contract Year
during this period, Orbitz may choose to process on a Travelport System Segments
***.

In addition, for the avoidance of doubt, any Value Unit generated in a given
Contract Year that is above the Annual Value Unit Commitment for that Contract
Year, will not ***.

Notwithstanding any other provision in this Agreement, the sole and exclusive
remedy of Travelport for any breach by Subscriber of the provisions in this
Section 6.B shall be the payment of shortfall fees as set forth in Section II.A
of Attachment A, and Travelport may not terminate this Agreement or seek any
other form of remedy for any breach by Subscriber of the provisions in this
Section 6.B.

C. Direct Connections. Prior to January 1, 2015, Orbitz will not, except as
otherwise expressly provided herein, make bookings through any direct connect
relationships other than its Supplier Link relationships in effect as of the
Agreement Date. Thereafter, in addition to its existing Supplier Link
relationships, Orbitz may, at its option, make bookings through any Alternative
Distribution Channel, including through any direct connect relationship with any
air carrier or air carriers, but Orbitz will remain at all relevant times
subject to the commitments in Section 6.B above.

D. Alternative Distribution Channels. Orbitz may, in its sole discretion but
subject to the provisions in Section 6.B above, process any or all of its
reservations on Alternative Distribution Channels, which for the avoidance of
doubt include without limitation, global distribution systems other than the
Travelport System or any direct connects with Vendors.

 

 

   Page 15 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

7. Content

Travelport shall provide Subscriber with the content warranty expressed in
Section 8.A(iii). Beginning on the Agreement Date, Travelport may not target or
discriminate against Orbitz versus ***, with respect to the Participation Fees
that Travelport charges Vendors in Vendor agreements, and Travelport may not
mention or refer to Orbitz or otherwise include Orbitz-related language in any
Vendor agreements without Subscriber’s prior written consent after full
disclosure of such language and relevant contextual details. For so long as
Orbitz processes *** on the Travelport System, if Orbitz requests that
Travelport make available through a Travelport System any applicable content,
such as ancillary content, that Orbitz acquires from such carrier, then
Travelport will use commercially reasonable efforts to make such content
available to Orbitz through such Travelport System for use by Orbitz in
connection with its various websites within a commercially reasonable time after
receiving the request from Orbitz. Notwithstanding any other provision in this
Agreement but subject to the following provisions of this Section 7, in no event
shall Subscriber be responsible to pay Travelport, in any given month during
***, any additional fees (including as set forth in Attachment A, Section
II.A.), penalties, damages or other amounts in the event that such fees,
penalties, damages or other amounts are attributable to GDS bookings that were
not processed on the Travelport System after a Materiality Trigger (as defined
below) because to make those bookings Subscriber was required to use an
Alternative Distribution Channel to access Material Content (as defined below)
that was not at that time available in a Travelport System. For purposes of this
Section 7, (i) “Materiality Trigger” means an instance where Material Content
was not available through a Travelport System for a period of ***, and
(ii) “Material Content” means a Vendor’s (or Vendors’) content that is generally
available through GDSs and is sufficient so that, in the 3-month period
immediately preceding the month in which the Materiality Trigger occurred, the
Segments made using that content comprised on average each month *** of all the
segments booked by Subscriber (whether on a Travelport System or an Alternative
Distribution Channel). So, for example, in the event of a Materiality Trigger,

***. The determination of (i) the scope of such diverted segments will be, for
segments on each affected Vendor, based on the percentage of that Vendor’s
segments being processed by Subscriber on the Travelport System to that Vendor’s
segments being processed on all GDSs (including the Travelport System), as
determined on the basis of the segments processed during the calendar month
immediately preceding the month in which the Materiality Trigger occurs; and
(ii) the mix of such diverted segments will be, for segments on each affected
air Vendor, based on the mix of segments for that air Vendor being processed on
the Travelport System during the calendar month immediately preceding the month
in which the Materiality Trigger occurs.

8. Representations, Warranties and Covenants

A. Travelport Warranties. Travelport represents, warrants and covenants that:

(i) Rights in the Travelport System. (x) it is the owner or authorized licensee
of the software contained in or provided with the Travelport System; (y) it has
the right to provide the Products and Services to Subscriber, including without
limitation access to the Travelport System to Subscriber for use in accordance
with this Agreement; and (z) it has the right to use any and all Intellectual
Property associated with its provision of, and to provide Subscriber and its
Affiliates with, the Products and Services, including without limitation the
System Software, in each case for all uses contemplated under this Agreement,
and such uses will not infringe upon or misappropriate any proprietary rights,
including the IP Rights, of any third party. Travelport will defend, indemnify
and hold Subscriber harmless against any third party claim due solely to an
alleged breach of Section 8.A(i) subject to the indemnification procedures
described in Section 11.C.

(ii) System Software Warranty. Travelport warrants that during the Term and any
Transition Services Period (1) all then current, unmodified versions of the
System Software will operate as stated in the applicable specifications as
delivered by Travelport to Subscriber, and (2) all then current modified
versions of the System Software will operate in the manner intended and be free
of any material

 

 

   Page 16 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

or systemic defects, to the extent the modification or modifications were made
by Travelport, its Affiliates, contractors or others over whom Travelport has
control. Upon any Subscriber notification to Travelport in writing of a material
defect in any System Software, Travelport will confirm the existence of such
defect with Subscriber’s reasonable cooperation, and then either correct or
replace (with functionally equivalent software) any defective System Software
within a commercially reasonable timeframe under the circumstances, taking into
account the priority and criticality of the defect to Orbitz. The remedies
available under this Section are exclusive of any other remedy, new or hereafter
existing at law, in equity, by statute or otherwise for breach of this Section.

(iii) Content Warranty. At all times during the Term and any Transition Services
Period, Travelport warrants that it shall provide to Subscriber and its
Affiliates via the Products and Services all Public Content that Travelport and
its Affiliates provide or make available to *** as and when Travelport and/or
its Affiliates make such Public Content available to ***.

(iv) Accuracy Warranty. At all times during the Term and any Transition Services
Period, Travelport warrants that the Content provided via the Travelport System
in connection with this Agreement is reasonably accurate and complete. Without
limiting the generality of the foregoing, Travelport shall ensure that the
accuracy and completeness of any and all information and data related to the
services provided by it to Subscriber and/or any Authorized Users hereunder
retains the level of accuracy that such content, information and data had when
received by Travelport from the applicable supplier, except to the extent any
inaccuracy or lack of information is attributable to the acts or omissions of
Subscriber or an Affiliate of Subscriber. In the event that any Content as
presented through the Travelport System is inaccurate or incomplete, then
Travelport shall as soon as reasonably practicable upon becoming aware of the
inaccuracy or incompleteness, correct the inaccuracy or incompleteness. In the
event that either Party becomes aware of the inaccuracy of any content,
information or data related to the Content, such Party will promptly notify the
other Party and both Parties shall use commercially reasonable efforts and
diligently work to correct the inaccuracy and mitigate the effects of such
inaccuracy.

B. Travelport Covenants.

(i) Financial Statements. If and when Travelport Limited ceases to file periodic
financial statements with the SEC and for so long thereafter as Orbitz processes
at least *** of its travel reservations on the Travelport System, Travelport
will provide OWW with the same financial statements that Travelport Limited or
its direct or indirect parents periodically provide to its/their debt holders
when Travelport Limited or its direct or indirect parents provide them to such
debt holders. OWW agrees to treat such financial statements as Confidential
Information of Travelport.

(ii) Service Delivery Continuity Standards. Throughout the Term, Travelport will
maintain a secure data processing facility and will make nightly copies of data
and store such data at a separate, secure location, nightly. Travelport will
maintain a service delivery continuity plan during the Term. The design and
level of component redundancy of the facility, network connectivity, and
deployed systems contained in the service delivery continuity plan will be
sufficient to ensure that Travelport can continue to fulfill its obligations
under this Agreement following a potential disruption of service, disaster, or
interruption of its ordinary business process, but excluding the complete
destruction of the facility. Travelport’s service delivery continuity plan will
have a recovery time objective of 24 hours.

(iii) Disaster Recovery. During the Term and any Transition Services Period
Travelport will maintain disaster prevention and recovery capabilities that are
at least comparable to its current capabilities as described on Attachment E.

C. Warranty Exclusions. EXCEPT TO THE EXTENT WARRANTED ABOVE, TRAVELPORT
(i) MAKES NO OTHER WARRANTY WITH RESPECT TO THE PRODUCTS AND SERVICES PROVIDED
PURSUANT TO THIS AGREEMENT; (ii) MAKES NO WARRANTY WHATSOEVER WITH RESPECT TO
THIRD PARTY PRODUCTS USED BY SUBSCRIBER, THE CONTENT

 

 

   Page 17 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

OFFERED IN THE TRAVELPORT SYSTEM, OR VENDORS PARTICIPATING IN THE TRAVELPORT
SYSTEM; AND (iii) EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES AND CONDITIONS,
EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.

D. OWW Representations, Warranties and Covenants. OWW represents, warrants and
covenants that:

(i) At all times during the Term and any Transition Services Period, each
current Location and current Orbitz Worldwide Agency is owned or Controlled by
OWW (or if a Location is not owned or Controlled by OWW or its Affiliates, OWW
or its Affiliates may use the Location as contemplated hereunder) and OWW has
the authority to enter into this Agreement on behalf of each current and future
Orbitz Worldwide Agency including, but not limited to, Orbitz, LLC,
Cheaptickets, OFB, Neat, and ebookers.

E. Mutual Warranty. Each Party represents and warrants that its execution of
this Agreement and the exercise of its rights and the performance of its
obligations hereunder does not constitute and will not result in any breach of
any agreement to which it is a party.

9. Limitation of Liability

SUBJECT TO SECTION 9.B BELOW, ANY LIABILITY OF EITHER PARTY ARISING FROM OR
RELATING TO THIS AGREEMENT, WHETHER BASED ON CONTRACT, TORT, NEGLIGENCE,
INTENDED CONDUCT, STRICT LIABILITY, OR OTHERWISE WILL BE LIMITED TO THE OTHER
PARTY’S ACTUAL, DIRECT DAMAGES AND WILL BE SUBJECT TO THE FOLLOWING:

A. EXCEPT FOR DAMAGES RESULTING FROM THE LIABLE PARTY’S BREACH OF A PAYMENT
OBLIGATION HEREUNDER, GROSS NEGLIGENCE, WILLFUL MISCONDUCT, INTENTIONAL
MISREPRESENTATION OR INDEMNIFICATION OBLIGATION HEREUNDER, THE AMOUNT OF DAMAGES
RECOVERABLE AGAINST, ON THE LIABILITY PARTY FOR ALL EVENTS, ACTS, AND OMISSIONS
WILL NOT EXCEED, IN THE AGGREGATE, THE SUM OF ***.

B. EXCEPT FOR PAYMENT OF AMOUNTS THAT BECOME DUE UNDER THIS AGREEMENT, IN NO
EVENT WILL THE LIABLE PARTY BE LIABLE FOR ANY INDIRECT, CONSEQUENTIAL,
INCIDENTAL, SPECIAL OR PUNITIVE DAMAGES, EXCEPTING DAMAGES ARISING OUT OF THE
LIABLE PARTY’S INDEMNIFICATION OBLIGATIONS SET FORTH IN THIS AGREEMENT.

10. Term and Termination; Transition and Run-Off Services

A. Term. This Agreement is effective for a period of time (“Term”) that will
commence upon the Contract Effective Date and will continue until December 31,
2018 or such earlier date upon which this Agreement may be terminated as set
forth in this Agreement.

B. Termination. Either Party (the “Terminating Party”) may terminate this
Agreement upon *** written notice (or earlier if for failure to timely pay as
set forth in (v) below) to the other Party (the “Defaulting Party”) and may also
pursue any and all legal and equitable remedies available to the terminating
party if any of the following occurs (each, an “Event of Default”): (i) a
Defaulting Party is subject to any insolvency proceeding or seeks formal
protection against creditors under any applicable law that is reasonably likely
to impede its ability to perform its obligations under this Agreement; (ii) a
receiver or custodian of a Defaulting Party’s assets is appointed; (iii) a
Defaulting Party ceases to do business or otherwise ceases or suspends
operations for reasons other than an event of Force Majeure; (iv) the Defaulting
Party commits a material breach of any obligations under this Agreement or any
addenda, attachment, schedule or amendment to this Agreement (other than payment
obligations, which are addressed in (v) below), and either (a) the breach is not
cured within *** from the date that the Defaulting Party receives the
Terminating Party’s written notice of the breach, or (b) a cure of the breach is
impossible or impracticable; (v) the Defaulting Party fails to remit any payment
when due and the failure is not cured within *** after receiving the Terminating
Party’s written notice of the breach

 

 

   Page 18 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

(which notice must be given by way of email in compliance with the provisions of
Section 22.B, and emailed, in addition to the individuals specified in
Section 22.B, to the Defaulting Party’s Chief Executive Officer and Chief
Financial Officer at email addresses for each as set forth in Section 22.B or as
changed in accordance with Section 22.C), in which case the Terminating Party
may terminate this Agreement immediately upon providing the Defaulting Party
prior written notice of the termination; or (vi) if performance of this
Agreement by the Terminating Party or any of its Affiliates would constitute a
material violation of any applicable laws, ordinances, or regulations. Either
Party’s failure to exercise its termination rights in an effort to avoid
termination will not constitute a waiver of such Party’s right to terminate this
Agreement. For purposes of items (i) and (ii) above in this paragraph, a
“Defaulting Party” in the case of Travelport shall also include Travelport
Limited, a Bermuda company, and in the case of OWW shall also include Orbitz
Worldwide, Inc., a Delaware corporation.

C. Transition Services. Upon the expiration of the Term, or upon the termination
of this Agreement by Subscriber in accordance with the Section 10.B above,
Travelport shall continue to provide the services under this Agreement,
beginning upon any such termination or expiration and continuing for a period of
up to *** as elected by Orbitz (the “Transition Services Period”). Services
during the Transition Period shall be performed, and the Parties shall be
obligated, in accordance with the terms and conditions of this Agreement in
effect immediately prior to such termination or expiration.

D. Cooperation with Migration. Prior to the end of the Term or any Transition
Services Period, and, if requested by Orbitz, for a reasonable time thereafter,
Travelport will, at no additional charge other than as specifically provided
herein, cooperate with Orbitz and any successor service provider selected by
Orbitz to facilitate the orderly transfer of the performance of the services
provided by Travelport to the successor service provider. If and to the extent
that such cooperation requires Travelport to use resources after the end of the
Term or any Transition Services Period or otherwise requires resources in
addition to the those then regularly utilized in performing the services, then
Orbitz will pay Travelport mutually agreed amounts for such resources.

E. Survival. Notwithstanding anything to the contrary in this Agreement,
provisions of this Agreement which by their nature and intent should survive
expiration or termination, including, but not limited to, confidentiality,
damages, limitation of liability, software or access license restrictions and
risk of loss will survive expiration or termination of the Agreement for any
reason.

11. Indemnification

A. Mutual Indemnification. Each Party (“Indemnitor”) will indemnify, defend, and
hold harmless the other Party, its parents, affiliates and subsidiaries, and
their respective officers, directors, employees, agents, successors and assigns
(each an “Indemnitee”), from and against any and all third party losses, costs,
damages, claims, demands, expenses and liabilities, including but not limited to
reasonable attorneys’ fees, costs and related expenses, that may be threatened
against or incurred by an Indemnitee solely as a result of any injuries or
deaths of persons, or the loss or loss of use of, damage to, or destruction of
physical property, arising out of or related to the negligence, willful
misconduct, or breach of this Agreement, including the provisions of Section 12,
by (i) if the Indemnitor is OWW, any Orbitz Worldwide Agency, Subscriber, or
Authorized User or its or their agents, representatives, contractors or
subcontractors, and (ii) if the Indemnitor is Travelport, any Travelport Group
Company or its or their agents, representatives, contractors or subcontractors.

B. Additional Indemnification by Subscriber. Subscriber will indemnify, defend,
and hold harmless each Travelport Indemnitee from and against any and all third
party losses, costs, damages, claims, demands, expenses and liabilities,
including reasonable attorneys’ fees, costs and related expenses, that may be
incurred by the Travelport Indemnitee solely as a result of (i) Subscriber’s
misuse of the Products and Services or a Travelport System, (ii) Subscriber’s
use of a Third Party Product, or (iii) Subscriber’s provision of travel services
and/or products to Subscriber’s customers.

 

 

   Page 19 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

C. Indemnification Procedures. Any party claiming indemnification pursuant to
this Section 11 or Section 8.A(i) will give the applicable Indemnitor prompt
written notice of the applicable third party claim and will reasonably cooperate
with the Indemnitor, at the Indemnitor’s cost and expense, in the defense of the
claim. The Indemnitor will have sole authority to defend or settle the claim,
provided such defense or settlement does not prejudice any rights of or incur
any cost on behalf of any Indemnitee. An Indemnitor may not settle a claim in a
manner that adversely affects an Indemnitee without the Indemnitee’s prior
written consent which will not be unreasonably withheld. Each Party, as an
Indemnitee, shall be permitted to retain its own counsel to participate in the
defense of any claim, which participation shall be at the Indemnitee’s expense
unless the Indemnitor fails to competently or diligently defend against such
claim, in which event such participation shall be at the expense of the
Indemnitor.

12. Confidentiality

A. Confidential Information. Effective as of the Agreement Date, each Party
agrees to hold Confidential Information of the other Party in trust and
confidence and not to disclose it to any person, firm or enterprise, or use it
(directly or indirectly) for its own benefit or for the benefit of any
independent third party, unless authorized by this Agreement or by the other
Party in writing, and even then, to limit access to and disclosure of the
Confidential Information to its employees and representatives on a “need to
know” basis only. Notwithstanding the preceding, each Party may disclose all
information contained in passenger name records and traveler profiles if
required to do so by law or court order, or requested by a governmental or law
enforcement agency, and to its accountants and attorneys and other professional
advisers on a “need to know” basis only, as a direct result of such
request/requirement, as applicable. The Parties agree that the terms of this
Agreement are Confidential Information of each Party but in no event will the
terms of this Agreement be deemed a trade secret of a Party. Each Party may
share the terms of this Agreement with its accountants, lawyers and other
professional advisers on a “need to know” basis only. Each Party acknowledges
and agrees that the other

Party may be required to file this Agreement and any amendments hereto with the
United States Securities and Exchange Commission (“SEC”) or other governmental
agencies. The Parties will each use all commercially reasonable efforts to
obtain confidential treatment for any and all financial terms of this Agreement,
as amended from time to time, from the SEC and any other governmental agency,
law enforcement authority, regulatory body, or judicial authority.

B. Legal Requirements; Other Needs. Notwithstanding Section 12.A, after using
all commercially reasonable efforts to comply with the provisions of
Section 12A, either Party may disclose any Confidential Information of the other
Party that the first Party is required to disclose pursuant to a requirement of
a governmental agency or law enforcement authority or regulatory body or by
judicial decision, so long as the first Party provides the other Party with
reasonable advance prior written notice of such requirement and reasonably
cooperates with any actions the other Party may take to eliminate or restrict
the required disclosure.

C. No License Rights. No express or implied rights or license are granted by the
disclosure of Confidential Information by one Party to the other Party pursuant
to, under and in connection with this Agreement other than as specifically
expressed in this Agreement. THE RECIPIENT PARTY UNDERSTANDS THAT THE DISCLOSING
PARTY MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED (INCLUDING
THOSE OF MERCHANTABILITY, SATISFACTORY QUALITY, AND FITNESS FOR A PARTICULAR
PURPOSE), WITH RESPECT TO CONFIDENTIAL INFORMATION other than as specifically
expressed in this Agreement.

D. Data Protection. Each Party will at all times: (a) comply with applicable
Data Protection Laws; and (b) will not do, or cause or permit to be done,
anything that may cause or otherwise result in a breach of applicable Data
Protection Laws. Travelport will comply at all times with the terms and
conditions in Attachment C.

E. Use with Participating Vendors. Subscriber agrees that the Travelport Group
Companies will have the right to extract, use and

 

 

   Page 20 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

send to the participating Vendor involved in the relevant transaction, for the
sole purpose of facilitating such transaction, any data that Subscriber enters
into the Travelport System in respect of bookings made by Subscriber. This data
includes but is not limited to Personal Data, airports of departure and arrival,
times of departure and arrival and class of seat booked.

F. Use of Product Data. Notwithstanding the provisions of this Section 12, to
the extent permitted by all applicable and relevant laws, Travelport will have
the right to extract Product Data and to disclose (including sell) and send
Product Data to third parties, provided that (i) for third parties other than
Vendors, the Product Data will not include Orbitz-identifiable data, and
(ii) the use of Product Data will at all times be in accordance with applicable
laws.

G. Inappropriate Data. Each Party will use commercially reasonable efforts to
ensure that, in the case of Subscriber, any data supplied by Subscriber to
Travelport (whether stored on or sent over the Travelport System or otherwise
pursuant to this Agreement), and in the case of Travelport, any data supplied by
Travelport to Subscriber (whether stored on or sent over the Travelport System
or otherwise pursuant to this Agreement), in each case does not contain anything
obscene, offensive or defamatory, or which is in breach of any laws or
regulations.

H. Use of Trademarks for Marketing. Neither Party will acquire under this
Agreement a right to use, and may not use in any advertising, publicity, public
announcement, marketing, press release or promotion, without the other Party’s
prior written consent in each instance, the names, characters, artwork, designs,
trade names, trademarks or service marks of the other Party.

I. Personal Data. Without limiting the generality of Attachment C, each Party
will use reasonable precautions to protect the security and integrity of
Personal Data and will comply with all applicable laws governing the treatment
of Personal Data. When Subscriber uses the Travelport System to arrange travel,
Subscriber will give appropriate notices to the traveler that comply with
applicable privacy laws, rules and regulations including the fact that Personal
Data will be disclosed to travel service providers.

13. CRS Regulations

In countries subject to the CRS Regulations, Subscriber agrees to comply with
the applicable CRS Regulations and not to manipulate data supplied by the
Travelport System in a manner that would result in the inaccurate, misleading or
discriminating presentation of information to its customers in a manner contrary
to the CRS Regulations.

14. Governing Law and Arbitration

A. Governing Law. This Agreement and any disputes, claims, or controversies
arising out of, under, or in connection with this Agreement will be governed by,
construed, interpreted and enforced according to the laws of the State of
Illinois, without regard to its conflicts of laws principles.

B. Arbitration. Any dispute, claim or controversy (“Dispute”) arising out of or
relating to this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this agreement to arbitrate, that cannot be resolved by
agreement between the Parties within *** after either Party gives the other
Party written notice to resolve the Dispute shall be determined by arbitration
with JAMS being the administrator and using the JAMS Comprehensive Arbitration
Rules & Procedures including the JAMS Expedited Arbitration Procedures
(collectively, the “Rules”), except that the following agreed terms shall apply
in lieu of any contrary Rules:

(i) The number of arbitrators for any arbitration between the parties shall be
three. Each Party shall nominate one arbitrator for confirmation by JAMS, and
each of such arbitrators shall be neutral and independent of the appointing
party and make disclosures to all parties and JAMS sufficient to confirm the
same. If a Party fails to nominate an arbitrator within the time period
specified by the JAMS Rules, the JAMS Court of Arbitration shall appoint an
arbitrator for that Party. The arbitrators nominated by (or on behalf of) the
Parties shall, within *** after their confirmation by the JAMS Court of
Arbitration, agree on a third arbitrator who shall act as the chairman. The
third arbitrator shall be neutral and shall have at least five (5) years of
relevant experience. If possible, such third arbitrator shall also have
experience in the resolution of contract disputes.

 

 

   Page 21 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

(ii) The language of the arbitration shall be English.

(iii) The decision of the arbitrators shall be final, conclusive and binding on
the Parties. Any court or authority of competent jurisdiction may enforce any
award rendered by the arbitrators. The Parties hereby consent to the personal
jurisdiction and venue of the Circuit Court of Cook County, Illinois for any
confirmation, enforcement, collection or other actions related to the
arbitration award.

(iv) The place of the arbitration shall be Chicago, IL and the hearing itself
shall occur in Chicago, Illinois.

(v) Any monetary award shall be denominated in US Dollars.

(vi) The arbitrators shall be strictly bound to follow the terms and conditions
of this Agreement including, but not limited to, all warranty disclaimers and
limitations of liability provided herein.

(vii) In any arbitration arising out of or related to this Agreement, the
arbitrators may, in their discretion, award to the prevailing party all or any
portion of the costs and attorneys’ fees reasonably incurred by the prevailing
party in connection with the arbitration.

(viii) The parties shall maintain the confidential nature of the arbitration
proceeding (including all discovery if any) and the award, including the
Hearing, except as may be necessary to prepare for or conduct the arbitration
hearing on the merits, or except as may be necessary in connection with a court
application for a preliminary remedy, a judicial challenge to an award or its
enforcement, or unless otherwise required by law or judicial decision.

Notwithstanding the foregoing, nothing in this Agreement shall prohibit a Party
from seeking temporary injunctive relief in a court of competent jurisdiction
sitting in Cook County, Illinois and the parties consent and submit to the
personal jurisdiction of such courts for the purpose of any such action and all
proceedings related thereto.

15. Assignment; Change Of Control; Non-Circumvention

A. Assignment. The Agreement may not be assigned by either Party without the
prior written consent of the other Party, provided that the Agreement may be
assigned upon written notice (i) by Travelport to a Travelport Group Company or
by OWW to an Orbitz Worldwide Agency; (ii) to the acquiring or surviving entity
in connection with a merger, acquisition, restructuring or sale of all or
substantially all assets of either Party; or (iii) as necessary to effectuate
the change of control and non-circumvention requirements set forth below, in
each case above, so long as the assignee is not a direct competitor of the
non-assigning Party and the assignee assumes the assignor’s duties/obligations
under this Agreement.

B. Change of Control. The Agreement will survive any Change of Control of either
Party or any of its related entities and will be binding upon successors,
assigns and future owners of any of the foregoing.

C. Non-Use/Use of a Travelport System by Orbitz Acquisition.

(i) Non-Travelport System User. In the event that any new business achieved by
way of an Orbitz Acquisition is not then a Travelport System user, then Orbitz
may, upon advance written notice from Orbitz and in Orbitz’s sole discretion,
elect to process some or all of the reservations associated with that new
business on the Travelport System and may begin to do so within a commercially
reasonable timeframe after having giving notice to Travelport of its election.
Thereafter, any reservations processed on the Travelport System that are
associated with such new business shall be deemed Segments.

(ii) Travelport System User. In the event that any new business achieved by way
of an Orbitz Acquisition is already utilizing the Travelport System and at the
time of the Orbitz Acquisition the remaining term of such new business’s
agreement with Travelport is ***, then Orbitz may, upon advance written notice
from Orbitz and in Orbitz’s sole discretion, elect to process the reservations
associated with that new business under the terms of this Agreement and may
begin to do so within a commercially

 

 

   Page 22 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

reasonable timeframe after giving such notice. Thereafter, any reservations
associated with such new business shall be deemed Segments.

D. Non-Circumvention. Neither Party will, directly or indirectly, take or fail
to take, nor permit any Travelport Group Company, as to Travelport, or any
Orbitz Worldwide Agency, as to OWW, to take or fail to take, any action with the
intent or effect of avoiding or otherwise circumventing any provision of, or the
intent of the Parties in entering into, this Agreement, including, without
limitation, the foregoing assignment and Change of Control provisions.

E. Change in Circumstances. In the event either Party changes its business model
in a material manner, that Party agrees that it will negotiate in good faith and
agrees to equitably adjust the financial and other applicable provisions of this
Agreement in a manner reasonably acceptable to the other Party to reflect this
change in circumstances. With respect to OWW, this provision is applicable only
to material changes in the Orbitz business model that is, at the applicable time
during that period, relevant to the Orbitz business running through the
Travelport System at that time in accordance with the terms of this Agreement.
Examples of a material change in OWW’s business model include converting from a
traditional online travel agent to a meta-search site or discontinuing any
material business line such as the booking of air, hotel, or car offerings.

16. Audit Rights

***, Subscriber and Travelport will each have the right, upon at least *** prior
written notice to the other Party, to audit the records and other information
collected, generated or maintained by the other and its affiliates in connection
with the Products and Services provided and used pursuant to this Agreement. Any
such audit will be conducted during normal business hours and for the purpose of
determining the other Party’s compliance with this Agreement. The Party
conducting the audit will pay for all costs of such audit, including the cost of
all reports and any other information supplied by the other Party, provided that
in the event an audit reveals a discrepancy between amounts paid and amounts due
(or other measurable obligation) of greater than *** during any calendar year,
then

the audited Party will reimburse the auditing Party for the reasonable costs of
the audit. Information disclosed to the auditing Party or to its auditing
representative in the course of any such audit will be subject to the
confidentiality requirements of this Agreement. Any and all such audits will be
conducted through independent auditors mutually agreed by the Parties.

17. Insurance Requirements of Travelport

A. Coverage. Travelport agrees to provide, within *** of the Agreement Date, and
to maintain in effect at all times during the Term and any Transition Services
Period, at Travelport’s sole expense, the following minimum insurance coverage
to protect OWW from any liability which may arise out of or result from the
products and services provided by or operations of Travelport under this
Agreement:

(1) Employer’s Liability Insurance and Worker’s Compensation Insurance including
coverage for occupational injury, illness and disease, and other similar social
insurance in accordance with the Laws of the country, state or territory
exercising jurisdiction over the employee with minimum limits per employee and
per event of *** or the minimum limits required by Law.

(2) Commercial General Liability Insurance written on an occurrence form
including coverage for bodily injury, property damage, products and completed
operations, personal injury, advertising injury and contractual liabilities
arising out of any and all products and services provided by Travelport under
this Agreement with minimum limits of *** per occurrence and *** annual
aggregate. The policy will include OWW, its subsidiaries, directors, officers,
employees, agents and affiliates as Additional Insured.

(3) All-Risk Property Insurance covering Travelport’s real and personal property
on a replacement cost basis. Policy shall also include business interruption and
extra expense coverage in an amount adequate (but at a minimum *** limit) to
ensure that Travelport can replace all data center equipment in the event of a
covered loss.

 

 

   Page 23 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

(4) Commercial Crime Insurance including blanket coverage for Employee
Dishonesty and Computer Fraud, for loss or damage arising out of or in
connection with any fraudulent or dishonest acts committed by the employees of
Travelport, acting alone or in collusion with others, including the property and
funds of others in their possession, care, custody or control, with a minimum
limit per event of ***, and annual aggregate.

(5) Professional Liability Insurance (including cybersecurity and privacy)
coverage of not less than *** each claim and annual aggregate for liabilities
arising out of the acts, errors, or omissions of Travelport while performing or
failing to perform its professional services provided under this Agreement. The
policy shall include OWW, its subsidiaries, directors, officers, employees,
agents and affiliates as Additional Insured for liabilities arising in whole or
in part from the acts, omissions or operations of Travelport and shall apply as
primary to and non-contributory with any insurance maintained by such additional
insured as respects such liabilities.

(6) Umbrella/Excess Liability with policy limits of not less than *** per
occurrence and annual aggregate, as excess over general liability. In addition
to including the general policy provisions required below, the terms and
conditions of the policy must be at least as broad as the underlying general
liability policies required herein, including, but not limited to, including
OWW, its subsidiaries, directors, officers, employees, agents and affiliates as
additional insured where required.

B. Policy Requirements. All insurance coverages shall be primary and
non-contributory with respect to any other insurance or self insurance which may
be maintained by OWW, its subsidiaries, directors, officers, employees, agents
and Affiliates. All coverage required, excluding the Professional Liability
policy and Crime policy, shall also include a waiver of subrogation and a waiver
of any insured-versus-insured exclusion regarding OWW, its subsidiaries,
directors, officers, employees, agents and affiliates. Notice of cancellation or
non-renewal will be provided per the terms of the policies. To the extent any
coverage is written on a claims-made basis, it shall have a retroactive date
prior to the effective date of this

Agreement and shall be maintained for a period of at least three (3) years after
the expiration or termination of this Agreement. Travelport shall cause its
insurers or their authorized agent to provide certificates of insurance
evidencing the required coverage.

C. Rating. All insurance policies shall be issued by companies licensed to do
business in the country, state or territory where the Services are delivered or
the operations are performed and must be rated “A-” “X” or better by A.M. Best.

18. Account Support

Travelport will provide Subscriber, at Travelport’s cost and expense, a
full-time employee (“Account Manager”) for the purposes of account support and
management with respect to the Products and Services.

19. Cooperation

The Parties will cooperate and facilitate discussions with Vendors with the goal
of making Vendors and their Content available in the Travelport System and of
ensuring that any Vendor Content made available to the Orbitz Worldwide Agencies
is also made available to the Travelport System, even where such Content may be
restricted to the Orbitz Worldwide Agencies.

20. Service Levels

During the Term, Travelport shall meet or exceed all of the service level
requirements set forth in Attachment D and incorporated by reference into this
Agreement. Without limiting the foregoing, if at any time Subscriber has good
faith concerns with the uptime, response times or other support provided by
Travelport, the Parties will, at the request of Subscriber, engage in good faith
discussions, first at the account management team level and subsequently, if
needed, at the senior executive level, in an effort to agree upon a corrective
course of action to remedy Subscriber’s concerns within a reasonable period of
time after the request is made. Without limiting the provisions above in this
paragraph, Travelport shall at all times use commercially reasonable efforts to
provide service levels to each of the Orbitz websites (including those websites
of the Distribution Partners) that meet or exceed the service levels

 

 

   Page 24 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

that Travelport provides to each website of any other online travel agency using
a Travelport System. So long as Travelport is using commercially reasonable
efforts to meet such service level requirements and to implement any such
corrective course of action, any failure of Travelport to meet any such service
level requirements will not (a) be considered a breach of this Agreement, or
(b) entitle Subscriber to any compensation or damages in addition to the Service
Credits specified in Attachment D. Notwithstanding any other provision in this
Agreement, if a Material Service Level Failure occurs at any time during the
Term or any Transition Services Period, then Subscriber may migrate any or all
of its would-be Segments to an Alternative Distribution Channel and, subject to
the provisions of the following sentence, not be responsible for paying any
damages, penalties or any other compensation to Travelport therefor, including
any shortfall fees as set forth in Section II.A of Attachment A. Subject to the
provisions below in this Section 20, when Travelport resolves the Material
Service Level Failure, Travelport shall give written notice to Subscriber of
such resolution and Subscriber must as soon as commercially reasonable, but in
any event within *** thereafter either redirect to the Travelport System any
Segment volume that was so migrated or become responsible for any shortfall fees
to the extent they are eventually incurred as set forth in Section II.A of
Attachment A. If and when Subscriber migrates to an Alternative Distribution
Channel any segments as a result of a Material Service Level Failure and that
migration makes it commercially unreasonable for Orbitz to book on the
Travelport System sufficient Segments to meet any Annual Value Unit Commitment
or Flex Value Unit Commitment, then Orbitz may report to Travelport any segments
so migrated that could not be replaced by Orbitz using commercially reasonable
efforts (“Service Level Diverted Segments”), and the Value Units associated with
the Service Level Diverted Segments shall count toward Orbitz’s Annual Value
Unit Commitment and Flex Value Unit Commitment (as applicable) as if such
Service Level Diverted Segments had been booked on a Travelport System. The
determination of (i) the scope of Service Level Diverted Segments will be, for
segments on each affected Vendor, based on the percentage of that Vendor’s
segments being processed by Subscriber on the Travelport

System to that Vendor’s segments being processed by Subscriber on all GDSs
(including the Travelport System), as determined on the basis of the segments
processed during the calendar month immediately preceding the month in which the
Material Service Level Failure occurs; and (ii) the mix of Service Level
Diverted Segments will be, for segments on each affected air Vendor, based on
the mix of segments for that air Vendor being processed on the Travelport System
during the calendar month immediately preceding the month in which the Material
Service Level Failure occurs. For purposes of this Section, a “Material Service
Level Failure” means, for reasons other than a Force Majeure, a Severity Level 1
Problem, as defined in Attachment D, that continues and is un-resolved for
longer than the restoration period specified in Attachment D. Without limiting
the provisions above in this paragraph, Travelport shall at all times use
commercially reasonable efforts to provide service levels to each of the Orbitz
websites (including those websites of the Distribution Partners) that meet or
exceed the service levels that Travelport provides to each website of any other
online travel agency using a Travelport GDS.

21. Subscriber Terms and Conditions Commitment

Travelport will provide the Products and Services on commercial terms and
conditions not less favorable overall than the overall terms and conditions
offered by Travelport to any other U.S. online travel agency delivering
equivalent or lesser segment volumes. In determining the relative favorability
of the overall terms and conditions, Travelport may also consider factors such
as geographic and business (corporate vs. leisure) mix.

22. Notice

A. Notice Requirements. Every notice, request, demand or other communication
requiring notice under this Agreement will be in the English language, will be
made in writing, and will be deemed to have been received: (i) immediately, in
the case of an e-mail, unless it is not transmitted within normal business hours
of a business day in the location at which the addressee resides, in which case
it will be deemed to have been received at the opening of

 

 

   Page 25 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

business on the next such business day; and will be confirmed by sending a copy
of such e-mail by overnight express courier within 24 hours of transmission;
(ii) on delivery, in the case of a letter delivered in person; (iii) *** after
delivery to the courier in the case of a letter sent by express courier; and
(iv) *** after the date when such communication is mailed with postage prepaid.

For the avoidance of doubt, a Defaulting Party will be deemed to have received
the Terminating Party’s written notice of breach for purposes of Section 10.B.
above upon the receipt by any one of the addressees of the notice.

B. Addresses. All notices permitted or required to be given hereunder, and any
legal proceedings concerning or arising out of this Agreement shall be delivered
or sent to the applicable Party as follows:

To Travelport: Travelport, LP

                                   300 Galleria Parkway

                                   Atlanta, GA 30339

                                   Attn: Chief Commercial

                                   Officer

                                   Email:

                                   Kurt.Ekert@travelport.com

With a copy to the General Counsel at the same physical address and at the
following email address: Eric.Bock@travelport.com

For purposes of Section 10.B(v) above, the email addresses for Travelport’s CEO
and CFO are as follows:

CEO: Gordon.Wilson@travelport.com

CFO: Philip.Emery@travelport.com

To Orbitz: Orbitz Worldwide, LLC

                          500 W. Madison10th Floor

                           Chicago, Illinois 60661

                           Attn: President and CEO

                           Email: barneyh@orbitz.com

With a copy to the General Counsel at the same physical address and at the
following email address: jim.rogers@orbitz.com

For purposes of Section 10.B(v) above, the email addresses for OWW’s CEO and CFO
are as follows:

CEO: barneyh@orbitz.com

CFO: mike.randolfi@orbitz.com

C. Change of Address. Either Party may change its mailing address or any of the
email addresses of its representatives for purposes of this Section 22 by giving
the other Party prior written notice of the new address and the date upon which
it will become effective.

23. Force Majeure

A. Force Majeure Events. Neither Party will be deemed to be in breach of this
Agreement or liable for any delays in performing or failure to perform any of
its obligations under this Agreement as contemplated hereunder if the delay or
failure was due to a cause beyond the reasonable control of, and was not caused
by the fault or negligence of, the non-performing Party (including acts of God,
war or threat of war, civil unrest or commotion, natural or nuclear disaster,
epidemic, terrorist activity, explosion, fire, flood, adverse weather
conditions, telecommunications line failures, strike, labor dispute, work
stoppage, any act or order of central or local government, or of any law
enforcement or quasi-legal or judicial authority, or acts or omissions of any
telecommunications supplier) (“Force Majeure”).

B. Willful Acts or Negligence. Notwithstanding the foregoing, a Party may not
claim as Force Majeure the willful act or negligence of or failure to take all
reasonable precautions by that Party.

C. Notice of Force Majeure. If either Party is prevented or delayed in the
performance of any of its obligations under this Agreement by Force Majeure,
that Party will forthwith serve notice in writing on the other Party specifying
the nature and extent of the circumstances giving rise to Force Majeure, and
will, subject to service of such notice and having taken all reasonable steps to
avoid such prevention or delay and subject to Section 23.F below, have no
liability in respect of the performance of such of its obligations as are
prevented by the Force Majeure during the continuation of such Force Majeure,
and for such time after they cease as is

 

 

   Page 26 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

necessary for that Party, using all reasonable endeavors, to recommence its
affected operations in order for it to perform its obligations.

D. Postponement of Performance. If a Force Majeure occurs, the date(s) for
performance (by either Party) of the obligations affected will be postponed for
so long as is (and to the extent that it is) reasonably made necessary by the
continuation of such Force Majeure.

E. Termination. If performance of any material obligation of either Party
pursuant to, under and in connection with this Agreement is excused as
contemplated by Section 23.A above for longer than 3 months, then either Party
will have the right to terminate this Agreement forthwith on written notice to
the other, in which case neither Party will have any liability to the other
except that rights and liabilities which accrued prior to such termination will
continue to subsist.

F. Closing of Force Majeure Event. The Party claiming to be prevented or delayed
in the performance of any of its obligations under this Agreement by reason of
Force Majeure will use reasonable endeavors without hereby being obliged to
incur any expenditure or cost to bring the Force Majeure to a close or to find a
solution by which the Agreement may be performed despite the continuance of the
Force Majeure event.

24. General

A. Trade Sanctions. Each Party acknowledges that the ability of the other Party
to perform under this Agreement is subject to compliance by such other Party and
its Affiliates with applicable laws, rules and regulations, including but not
limited to applicable trade sanctions implemented at the local, regional, and
international level (collectively, “Trade Sanctions”). Each Party agrees that
any refusal or failure by the other Party to perform hereunder on account of
compliance with Trade Sanctions or other legal requirements shall not constitute
a breach of any obligation under this Agreement.

B. 2007 Agreement. Those certain provisions of the 2007 Agreement as set forth
(and as some have been modified) on Attachment H shall remain in effect through
***. Except as otherwise expressly provided herein, all terms and conditions in
the 2007 Agreement, shall be deemed null and void as of the Agreement Date and
wholly superseded by the terms of this Agreement.

C. Relationship of Parties. Nothing in this Agreement is intended or will be
construed to create any agency, partnership or joint venture relationship
between the Parties.

D. No Waiver. No waiver of any provision or breach of this Agreement will
constitute a waiver of any other provision or subsequent breach.

E. Enforceability. If any provision of this Agreement, in any respect, is either
held to be invalid, illegal, or unenforceable by any court or competent
authority; or rendered invalid, illegal, or unenforceable by the introduction
of, or change in, any statute, regulation, applicable code or other ordinance,
then such provision will be deemed deleted from this Agreement without prejudice
to the remaining provisions hereof, which will continue in full force and effect
notwithstanding such deletion, and Travelport and Subscriber will thereupon
negotiate in good faith a substitute provision that is valid, legal and
enforceable and most closely equates to the intention of the Parties as
contemplated by this Agreement.

F. Attorneys’ Fees. In the event of any permitted litigation relating to this
Agreement, the prevailing Party will be entitled to receive from the other Party
reimbursement of the prevailing Party’s reasonable attorneys’ fees, expenses and
court costs.

G. Equitable Relief. Each Party agrees that the Products and Services to be
provided by Travelport in this Agreement, the direct connect commitments made by
Orbitz in Section 6.C, and the responsibilities of both Parties in Section 12
are unique and that each Party is agreeing to obligations to the other, the
breach of which (other than the failure to pay money when due) would cause
irreparable injury to the other Party for which money damages would not
constitute an adequate remedy. Accordingly, each Party agrees that in the event
of a breach by it of its obligations to the other specified

 

 

   Page 27 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

above (other than an obligation to pay money) it consents to the entry of a
decree of specific performance against it and agrees not to interpose any
objection that money damages constitute an adequate remedy.

25. Entire Agreement

This Agreement, together with any and all attachments, constitutes the entire
agreement and understanding of the Parties regarding the subject matter of this
Agreement and, as of the Contract Effective Date, except as otherwise provided
herein supersedes all prior written and oral agreements between the Parties on
this subject matter, provided that such supersession will not relieve either
Party of its obligations to pay any amounts due pursuant to any prior agreement.
This Agreement may be modified only by written agreement of the Parties. In the
event that the provisions of an attachment conflict with any terms herein, then
the provisions of the attachment will control.

26. Prior Claims; Travelport Shareholder Waiver

A. Neither Party shall pursue, and each Party releases the other Party,
including the other Party’s Affiliates, and its and their officers, directors,
employees, agents, assigns and representatives, from OFB Claims and Letter of
Credit Claims. For the avoidance of doubt, this means that Travelport shall not
seek reimbursement of any amounts paid by it in connection with any of the OFB
Claims. In addition, neither Party shall pursue (and each Party shall cause its
Affiliates not to pursue), and each Party releases the other Party (and each
Party shall cause its Affiliates to release the other Party), including the
other Party’s Affiliates, and its and their officers, directors, employees,
agents, assigns and representatives, from any other Claims of which it is aware
as of the Agreement Date that it or its Affiliates may have against the other
Party or its Affiliates under the 2007 Agreement, and from any other breach of
contract Claims of which it has Actual Knowledge as of the Agreement Date that
it or its Affiliates may have against the other Party or its Affiliates under
any other Included Agreement between the Parties or their Affiliates, except as
follows: (i) the Parties are aware of, and nothing in this Section 26.A is
intended to release, any Claims, counterclaims,

and defenses between the Parties and their respective Affiliates in connection
with the CEATS, Inc. litigation, and (ii) nothing in this Section 26.A is
intended to release any Claims, counterclaims, and defenses between the Parties
and their respective Affiliates in connection with B2C Liabilities, as defined
in the Separation Agreement referenced in subsection (1) below. The above waiver
includes Claims for amounts a Party believes it is owed by the other Party under
the 2007 Agreement as of the Agreement Date, or of which it has Actual Knowledge
under any Included Agreement as of the Agreement Date, other than ordinary
course amounts in the current billing cycle between the Parties. As used above:

(1) “Included Agreement” means each of the following agreements, each as amended
prior to the Agreement Date: (i) Separation Agreement dated July 25, 2007
between Travelport Limited and Orbitz Worldwide, Inc.; (ii) Master License
Agreement dated July 23, 2007 by and among Galileo International Technology,
LLC, Galileo International, LLC, Orbitz, LLC, ebookers Limited, Donvand Limited,
Travelport for Business, Inc., Orbitz Development, LLC, and Neat Group
Corporation; and (iii) Travelport Traversa Value Add Reseller Agreement dated
September 2, 2008, and Term Sheet dated July 25, 2011, between Travelport, LP,
Travelport Global Distribution System B.V., Orbitz LLC, and Orbitz for Business
Inc.

(2) “Actual Knowledge” of a Claim by a Party means the actual knowledge by one
of the Designated Individuals for that Party about the Claim itself, and not
just knowledge of individual facts which, if not considered together, would not
individually amount to the Claim.

(3) “Designated Individual” means:

(a) With respect to Travelport, each of ***.

(b) With respect to Orbitz, each of ***.

B. During the Term and until the Release Date as defined below, Travelport shall
not and shall cause its Affiliates (including without limitation TDS Investor
(Luxembourg) S.a.r.l.) not to condition any approvals, votes or consents as a
shareholder of Orbitz Worldwide,

 

 

   Page 28 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

Inc. (whether such approval, vote or consent rights are granted under the
Certificate of Incorporation of Orbitz Worldwide, Inc. or otherwise) upon a
requirement to modify the terms of this Agreement or any other GDS agreement
between the Parties and their Affiliates. For purposes of this Section, “Release
Date” means the earlier of (i) the date on which the Travelport Group ceases to
beneficially own shares entitled to *** of the votes entitled to be cast by the
then outstanding capital stock of Orbitz Worldwide, Inc., or (ii) the date upon
which a Competitor of Travelport (together with its Affiliates) owns at least
the same amount of Orbitz Worldwide, Inc. stock as the Travelport Group.

27. Attachments

This Agreement includes the following attachments, all of which are incorporated
in and constitute a part of this Agreement:

x Attachment A: Payments

x Attachment B: Products and Services Summary

x Attachment C: Security Requirements

x Attachment D: Service Level Agreement

x Attachment E: Travelport Data Center Disaster Prevention and Discovery

x Attachment F: Content Continuity Program and Super Access Product; Non-Full
Service Level Air Vendors

x Attachment G: uAPI Addendum

x Attachment H: Additional Terms Through ***

28. Cooperation on Disclosure; Press Release. The Parties will cooperate with
each other in preparing any press release or SEC disclosures required by their
entry into this Agreement, and, subject to each Party’s obligation to comply
with applicable laws, rules and regulations, neither Party shall issue any such
press release or SEC disclosure without the prior approval of the other.

 

 

Each Party represents that it has full corporate power and authority to enter
into, and perform its obligations under, this Agreement and all other agreements
and instruments contemplated hereby. Execution and delivery of this Agreement,
and performance of its obligations hereunder, have been authorized by all
necessary corporate or partnership action on its part, and this Agreement
constitutes its valid and binding obligation, enforceable against it in
accordance with its terms.

 

   Page 29 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

By signing below, each Party acknowledges its acceptance of the terms and
conditions of this Agreement and its attachments; provided, however, that this
Agreement shall become null and void if it is not executed by both Parties on or
before February 7, 2014.

 

Orbitz Worldwide LLC:

    Travelport, LP:       By: Travelport Holdings, LLC, as General Partner

Signature:

  /s/ James F. Rogers     Signature:   /s/ Scott Hyden

Print Name:

  James F. Rogers     Print Name:   Scott Hyden

Title:

  SVP & General Counsel     Title:   MD – Americas

Date:

  2/4/2014     Date:   1/30/2014       Travelport Global Distribution System,
B.V.:       Signature:   /s/ Paul Harvey       Print Name:   Paul Harvey      
Title:   Head of Finance, Americas       Date:   1/30/2014

 

   Page 30 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

ATTACHMENT A

PAYMENTS

I. General

The economic provisions set forth in this Attachment A will be in effect from
the Contract Effective Date through the Term. Note that there are additional
economic terms set forth in Attachment H that will be in effect during Contract
Year ***.

II. Segment Incentives and Other Fees

 

  A. Segment Incentives.

Commencing as of January 1, 2014, the Segment Incentives payable to Orbitz by
Travelport will be as follows:

***

* For Contract Year 2015 and each subsequent Contract Year, (i) the Segment
Incentives in the Lower Tier column will be payable for Segments made in Phase I
of that Contract Year, and (ii) the Segment Incentives in the Higher Tier column
will be payable for Segments made in Phase II of that Contract Year. For the
avoidance of doubt, the Segment Incentives in the Higher Tier column do not
apply on a “Segment 1” basis to all Segments made in the applicable Contract
Year.

** These rates are subject to the following exceptions:

(1) During Contract Year 2014, these rates will not apply for Segments on ***
made using the Worldspan GDS and instead the Segment Incentive rate will be ***.

(2) During Contract Year 2014, these rates will not apply for Segments on
***made using the Apollo GDS and instead the rates set forth in Section 3.I of
Attachment H will apply for those Segments.

(3) During the Term, these rates will not apply for Segments made on *** and
instead the rates set forth in Section V of Attachment B will apply for those
Segments.

If ***, the Orbitz Worldwide Agencies materially breach the commitments in
Section 2 of Attachment H, then Orbitz will pay Travelport a shortfall fee of
*** for each Segment by which the actual number of Segments made in *** is less
than the number of Segments that would have been made in *** if the Orbitz
Worldwide Agencies had not breached the commitments in Section 2 of Attachment H
and, notwithstanding any other provision in the Agreement, such payment shall be
Travelport’s sole and exclusive remedy for any violation or violations by Orbitz
of the terms and conditions in Section 2 of Attachment H.

***, in which the Orbitz Worldwide Agencies fail to make the number of Segments
necessary to generate the number of Value Units equal to the Annual Value Unit
Commitment for that Contract Year, Orbitz will pay Travelport a shortfall fee of
*** for each Value Unit by which the actual number of Value Units generated in
that Contract Year is less than the Annual Value Unit Commitment for that
Contract Year. In addition, if during the period from ***, the Orbitz Worldwide
Agencies fail to make the number of Segments necessary to generate the number of
Incremental Value Units equal to the Flex Value Unit Commitment, Orbitz will pay
Travelport a shortfall fee of *** for each Value Unit by which the actual number
of Incremental Value Units generated during that period is less than the Flex
Value Unit Commitment. Notwithstanding any other provision in the Agreement, the
payments described in this paragraph shall be Travelport’s sole and exclusive
remedy for any violation or violations by Orbitz of the terms and conditions in
Section 6.B(2).

 

   Page 31 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

B. *** for *** Segments. Commencing as of ***: (1) the applicable Orbitz
Domestic Agency will notify Travelport of each air Vendor domiciled in ***
(each, an “Eligible Air Vendor”)) that is or has become a *** and of the
Segments on that air Vendor’s flights that will be ***; and (2) an Orbitz
Domestic Agency may switch to or from a *** with any Eligible Air Vendor as and
when it and the Eligible Air Vendor agree in accordance with the below
provisions. The applicable Orbitz Domestic Agencies will be provided access to
the Travelport System and associated products and support services under this
Agreement for the purposes of enabling the Orbitz Domestic Agency to make ***.
As part of an Orbitz Domestic Agency’s Wholesale Relationship with an Eligible
Air Vendor and in exchange for the *** Fees payable to Travelport pursuant to
this Section, Travelport may not directly or indirectly receive from such air
Vendor any Participation Fee relating to any *** on that air Vendor; provided,
however, that Travelport shall not be prevented from receiving any ancillary
product fee (such as a fee for checked bags), advertising, marketing or
data-related fee otherwise payable by the air Vendor to Travelport. Insofar as
that Eligible Air Vendor is concerned, Orbitz and such air Vendor will arrange
between themselves all incentive payments for *** on that air Vendor. In the
event an Orbitz Domestic Agency desires to enter into a *** with any Eligible
Air Vendor, it may do so upon giving *** prior written notice to Travelport, and
Travelport will use commercially reasonable efforts to ***. Unless otherwise
mutually agreed, the *** shall be implemented effective as of the *** after the
***. Travelport may not do or fail to do anything that limits, disincents or
prohibits ***. Orbitz may terminate a *** with an Eligible Air Vendor at any
time upon *** prior written notice to Travelport, at which time Travelport will
use commercially reasonable efforts *** as may be necessary to give effect to
this change and ***. Unless otherwise mutually agreed, the termination of the
*** shall be effective as of ***. When such termination becomes effective and
assuming Travelport ***. Notwithstanding the foregoing provisions of this
Section II, for each ***, (i) Travelport will not be required to ***, and
(ii) ***:

***

* For Contract Year *** and each subsequent Contract Year:

(1) The *** in the Phase I column will be payable for each *** made in Phase I
of that Contract Year. In addition, at the end of Phase I (which could be the
end of that Contract Year), the Parties will determine the percentage of the
total number of Value Units made in Phase I (counting *** as ***) that were ***
and, if that percentage is greater than ***, then Subscriber will pay Travelport
an additional fee of *** for each *** made in Phase I that is in excess of ***
of the total number of Value Units made in Phase I (counting *** as ***).

(2) The *** in the Phase II column will be payable for each *** made in Phase II
of that Contract Year. For the avoidance of doubt, the *** in the Phase II
column does not apply on a “Segment 1” basis to all *** made in the applicable
Contract Year.

Promptly after the end of each applicable Contract Year, the Parties will review
the *** made in that Contract Year and, if necessary, reconcile the *** paid for
that Contract Year so that they conform to the preceding provisions.

The Parties acknowledge and agree that in some cases, an Eligible Air Vendor may
be a *** for Segments made by OFB and a *** for Segments made by other Orbitz
Domestic Agencies (as in the case of *** where, as of the Agreement Date, it is
a *** for Segments made by OFB but a *** for all other Segments). In these
cases, those Segments with ARCs booked under the *** with that air Vendor will
be deemed to be ***, and those Segments booked with ARCs under the *** with that
air-Vendor will not be deemed to be ***. The definition of *** shall be deemed
modified to reflect this nuance.

 

   Page 32 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

Unless the Parties otherwise mutually agree, (i) the foregoing provisions of
this Section B, will not apply to Segments on flights operated by the *** but
marketed and offered for sale by another carrier (the “Marketing Carrier”) where
Travelport charges the Marketing Carrier, rather than the ***, Participation
Fees for those Segments, and (ii) in those situations, Travelport will pay
Orbitz the Segment Incentives applicable to the Marketing Carrier. With respect
to ***, the provisions set forth in Sections 5.B and 5.C of Attachment H will
continue to be applicable as long as Travelport and *** have in effect an
agreement consistent with those provisions, and thereafter the Parties will
negotiate in good faith to agree upon successor provisions.

C. Program Fees. Commencing as of ***, Subscriber will pay Travelport for each
Segment made for a flight on a CCP Carrier (as that term is defined in
Attachment F) or on a SAP Carrier (as that term is defined in Attachment F) a
program fee of *** per Segment, except that for ***, Subscriber shall not be
obligated to pay any such fees until ***. In addition, Orbitz will pay
Travelport the following program fees for every Segment created in connection
with a POS in ***:

(i) *** on each *** Segment (active or Passive Segment) booked for the following
*** fare classes: ***; and

(ii) *** on each *** Segment (active or Passive Segment) booked for the
following fare classes: ***.

The fare classes shown above are subject to change from time to time upon
agreement between *** and Travelport provided that Travelport may not make any
changes to the fare classes unless such changes are made on a firmwide basis and
applied uniformly to all of its similarly situated subscribers. Travelport will
provide Subscriber with *** prior written notice of any such change. The program
fees listed above in this Section C are also referred to elsewhere in this
Agreement and Attachments as “Program Fees.”

D. Passive Segment Fees. If at any time during the Term, Orbitz creates Passive
Segments, Travelport will notify Orbitz and Orbitz will thereafter either
(i) cease creating Passive Segments, or (ii) pay *** for any Passive Segment
created by Orbitz.

III. Migration Bonus

If Orbitz migrates all of Orbitz’s travel business in *** to the Travelport
System on or before *** and commits to keep that business on the Travelport
System for the remainder of the Term, then within *** following the date on
which all such travel business has been so migrated, Travelport will pay OWW a
migration bonus equal to ***. After that migration, and notwithstanding the
foregoing provisions of this Section III, the Segment Incentive for all air
Segments for flights on *** made by ebookers *** will be ***.

IV. OFB Conversion Bonus ***

A. OFB Conversion Bonus. In connection with End-to-End Business, from the
Agreement Date and through ***, Travelport will pay Orbitz for Business (OFB) a
one-time amount of *** per Segment (“Conversion Bonus”) for each Segment made by
a Converted Corporate Account during the 12-month Reconciliation Period
described below. A “Converted Corporate Account” is an OFB End-to-End Business
customer that (a) previously used a non-Travelport GDS for corporate bookings,
and converts to using a Travelport System and, (b) signs a Travelport Corporate
Incentive Agreement (or its equivalent) for a term of at least *** years. Within
*** after the full execution of the Corporate Incentive Agreement, Travelport
will pay OFB a preliminary Conversion Bonus calculated as follows: *** x (number
of segments booked by the Converted Corporate Account in the *** prior to the
Corporate Incentive Agreement per a booking report of the prior GDS (“Estimated
Converted Bookings”)). Within *** following the implementation completion date
of each Converted Corporate Account Travelport will perform a true-up to
reconcile the Converted Corporate Account’s actual converted Segments (“Actual
Converted Bookings”)

 

   Page 33 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

made during the *** preceding the true-up (the “Reconciliation Period”) against
the Estimated Converted Bookings. If the Actual Converted Bookings are greater
than the Estimated Converted Bookings, then the difference will be multiplied by
*** and such amount will be paid by Travelport to OFB. If the Actual Converted
Bookings are less than the Estimated Converted Bookings, then the difference
will be multiplied by *** and such amount will be paid by OFB to Travelport. For
the avoidance of doubt, new corporate business that OFB places on the Travelport
System that was previously unmanaged or that was not booked using a
non-Travelport GDS is not eligible for the Conversion Bonus set forth in this
Section.

B. ***. Orbitz acknowledges that any and all Claims relating to the dispute over
the payments by Travelport of the *** of OFB have been settled as of the
Agreement Date, and OFB agrees that from the Agreement Date through the Term, it
is not entitled to any compensation in connection with its *** account unless
otherwise agreed in writing by the Parties after the Agreement Date.

 

V. *** Incentives

 

  1. *** Incentive.

A. Each month Travelport will calculate the total number of net hotel segments
it billed during the prior month for the services of *** (as specified in
Section VIII.1.B below) booked via the Apollo and Galileo GDSs by all customers
subscribing to the *** GDS, excluding all such segments made through ***. For
each such net hotel segment billed, Travelport will credit Orbitz an incentive
(“*** Incentive”) in the amount of ***.

B. The *** Incentive will be paid only on bookings of the following *** only for
so long as *** are part of the ***. The Parties acknowledge that *** segments
are currently being booked through the *** code, and as such qualify for the
***, and the Parties anticipate that in the future, such segments may be booked
through the *** code. At such time, Travelport will pay the *** for *** segments
booked through the *** code.

C. Any and all *** Incentives earned each month will be included in and paid at
the same time as the monthly reconciliation statements as set forth in Section 4
of this Agreement. Orbitz shall reimburse Travelport for any *** paid to Orbitz
for billed hotel segments as to which Travelport does not receive a booking fee
from the ***, provided the reason for the nonpayment is not due directly to any
action or inaction on the part of Travelport (e.g., bankruptcy proceedings). The
payment of such *** will continue only for so long as (i) any of *** specified
in Section 1.B above participate in any Travelport GDS. For the avoidance of
doubt, if all such *** cease participation in the Travelport GDS, then the ***
payments hereunder shall automatically cease upon such termination, expiration
or cessation date, as the case may be.

2. Duration of Incentive Payment. The incentive payment set forth in Section 1
of this Section will terminate upon (a) the termination of both the Room Only
Distribution Agreement dated *** and the Package Distribution Agreement, dated
***, between Orbitz and ***, as amended from time to time (“Distribution
Agreements”), or (b) the date either party terminates this Agreement by
providing the other party with *** prior written notice. Orbitz shall promptly
notify Travelport when both Distribution Agreements have terminated or expired.

3. Audit. Each party will have the right to conduct an audit of the other
party’s records related to the InterContinental Incentive in accordance with the
provisions of Section 16 of this Agreement.

 

   Page 34 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

ATTACHMENT B

PRODUCTS AND SERVICES SUMMARY

I. Optional Products and Services. Travelport may offer optional software,
products, features, services and content (collectively, “Optional Services”) to
Subscriber, subject to such fees, terms and conditions as set forth by
Travelport. Additionally, Travelport may not charge additional charges for
enhanced Optional Services that may have previously been provided to Subscriber
without charge. Subscriber’s use of any of the Optional Services, enhanced or
otherwise, constitutes Subscriber’s agreement to pay Travelport its then-current
charges and abide by the then-current terms and conditions for such Optional
Services. A listing of Optional Services offered at any particular time,
including terms and conditions of use, is available at
https://eportal.travelport.com. If Subscriber downloads Optional Services from
the Travelport download site, Subscriber will pay the fees for the Optional
Services effective from the date of download. Travelport may discontinue its
provision of any Optional Service upon written notice to Subscriber.

II. Help Desk. Travelport will provide to Subscriber *** Help Desk services that
are provided to Subscriber as of the Agreement Date at the level that is
standard for Travelport’s subscriber base from time to time in each country. For
the avoidance of doubt, except to the extent otherwise mutually agreed,
Travelport will not be responsible for providing any Help Desk support with
respect to any hardware, software, product or service that is not provided by
Travelport under this Agreement.

III. e-Pricing. Use of e-Pricing by Orbitz is limited solely to use with respect
to ***. Effective on the Agreement Date, Orbitz shall no longer be obligated to
use e-Pricing (other than as set forth in Section 2 of Attachment H) or perform
any tests with respect to e-Pricing by the Orbitz Domestic Agencies and the
Orbitz International Agencies, and Orbitz shall only be obligated to pay
Travelport for *** using e-Pricing, subject to the terms in Sections A, B and C
below.

A. Use of e-Pricing by ebookers. For the use of ePricing by ebookers (other than
in the ***), Orbitz will pay Travelport *** for each *** as described in Section
III.C of this Section III by ebookers using ePricing. Orbitz will not pay
Travelport for the use of ePricing by ebookers in ***. At any time after ***,
Orbitz may discontinue use of e-Pricing for or on behalf of any or all of the
ebookers sites upon notice to Travelport without penalty or liability, and with
respect to any ebookers sites so discontinued, use any third party shopping tool
of Orbitz’s choosing.

B. Use of e-Pricing by Neat Partners and Orbitz for Business Partners. Orbitz
may, for or on behalf of its Neat Partners (defined below) and Orbitz for
Business corporate customers using Travelport Traversa (“OFB Partners”), use
e-Pricing subject to the fees set forth in Section III and Section IV of this
Attachment. “Neat Partners” means all private label partners of each Orbitz
Worldwide Agency, including, but not limited to, *** and otherwise as specified
by the Parties from time to time for any worldwide point-of-sale.

If Subscriber uses any tier beyond the default tier in e-Pricing (i.e., if
Subscriber chooses to use any tier that offers query returns of *** or more
pricing options), Subscriber will pay Travelport *** for each *** resulting from
the use of such e-Pricing as calculated in Section III.C below and (a) generated
by OFB Partners; or (b) created on a Neat Partner private label website; for
each sale of travel services provided directly by an Orbitz Worldwide Agency for
which such e-Pricing is used.

At any time, Orbitz may discontinue use of e-Pricing for or on behalf of any or
all of the Neat Partners and/or OFB Partners upon notice to Travelport without
penalty or liability and Orbitz may (1) with respect to any Neat Partner(s) so
discontinued, revert back to using the Travelport fare shopping tool that it was
using immediately prior to its use of e-Pricing (“Prior Shopping Tool”) for such
Neat Partner(s) upon the same terms and conditions as were in place for the
Prior Shopping Tool at such time, provided the Prior Shopping Tool is still
available for use by Travelport customers; or (2) with respect to any Neat
Partner(s) and/or OFB Partner(s) so discontinued, use any third party shopping
tool of Orbitz’s choosing.

 

   Page 35 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

C. Determination of the Number of ***.

 

  1. No later than *** following the end of each calendar month: (i) Subscriber
will prepare and deliver to Travelport a determination of the total *** in such
calendar month on a Travelport GDS by ebookers, Neat Partners and Orbitz for
Business Partners using e-Pricing (the “OWW Determination”), together with
reasonably detailed and itemized documentation substantiating the OWW
Determination; and (b) Travelport will prepare a determination of the total ***
created in such calendar month by ebookers using e-Pricing (the “Travelport
Determination”).

 

  2. Following receipt by Travelport of the OWW Determination, Travelport will
reconcile its books and records and will invoice OWW monthly in arrears as
follows:

 

  a. If the difference between the OWW Determination and the Travelport
Determination is ***, then Travelport will invoice OWW an amount equal to
(i) ***, multiplied by (ii) the OWW Determination.

 

  b. If the difference between the OWW Determination and the Travelport
Determination is ***, then Travelport will invoice OWW an amount equal to
(i) ***, multiplied by (ii) the sum of (A) the OWW Determination and (B) the
amount by which the Travelport Determination ***.

IV. Excess Message Fees.

(a) General Messages. Commencing as of ***, Travelport will provide Subscriber
the number of General Messages set forth in the table in section (c) below
(“Allowed General Messages”) for each Segment generated through the Travelport
System, and Subscriber will pay Travelport the excess General Message fees set
forth in the table in section (c) below (“Excess General Message Fees”) for each
General Message generated through the Travelport System by Subscriber in a
calendar month in excess of the Allowed General Message limit set forth in the
table in section (c) below. If the General Messages exceed the number of Allowed
General Messages for each Segment, Travelport will work in good faith with
Subscriber so that Subscriber can take actions to bring the General Message rate
to below the Allowed General Message limit. Each month, Travelport will provide
Subscriber with reports providing the number of General Messages for the month
then ended, in such detail as Subscriber may reasonably request.

(b) e-Pricing Messages. Commencing as of ***, Travelport will provide Subscriber
the number of e-Pricing Messages set forth in the table in section (c) below
(“Allowed e-Pricing Messages”) for each Segment generated through the Travelport
System, and Subscriber will pay Travelport the excess e-Pricing Message fees set
forth in the table in section (c) below (“Excess e-Pricing Message Fees”) for
each e-Pricing Message generated through the Travelport System by Subscriber in
a calendar month in excess of the Allowed e-Pricing Message limit set forth in
the table in section (c) below. Travelport will work in good faith to develop a
technical solution to materially reduce e-Pricing Messages per Segment relative
to meta-search queries and will work in good faith with Subscriber so that
Subscriber can take actions to bring the e-Pricing Message rate to below the
Allowed e-Pricing Message limit. Each month, Travelport will provide Subscriber
with reports providing the number of e-Pricing Messages for the month then
ended, in such detail as Subscriber may reasonably request.

 

   Page 36 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

(c) The number of Allowed General Messages and Allowed e-Pricing Messages for
each Segment, and the Excess General Message Fee and Excess e-Pricing Message
Fee, are as follows:

 

Message Type

 

Number of Allowed Messages*

for Each Segment

 

Excess Message Fee

General Messages

  ***   ***

e-Pricing Messages

  ***   ***

 

* The Allowed Messages for General Messages include Messages generated for all
Segments worldwide. In determining the Allowed Messages for e-Pricing Messages,
only Messages and Segments generated in countries where e-Pricing is used by ***
and only Messages and Segments generated where e-Pricing is used by *** will be
taken into consideration.

(d) For purposes of this Section IV:

“Message” means any inquiry, request, command or other transaction with the
Travelport System generated by Subscriber manually or by way of any automated
programs, but excludes messages relating to: (i) printer acknowledgments or
answer backs; (ii) global reference system entries (HELP and INFO); and
(iii) navigation messages beginning with “m” (e.g., Move Up/Move Down (MU, MD)
entries).

“General Message” means any Message other than an e-Pricing Message.

“e-Pricing Message” means any Message that accesses or initiates Power Shopper,
Power Pricing or any similar functionality that finds the lowest or most
suitable fare within the Travelport System, and any Message that accesses or
initiates a flexible shopping option or any similar functionality that finds
airfares within the Travelport System based on specified flexible travel dates
or flexible origin or destination airports.

Travelport will determine the number of Messages solely by Travelport’s books
and records, subject to Subscriber’s audit rights under Section 16 of this
Agreement.

Subscriber may not carry Allowed Messages for any Message type forward or
backward to any other calendar month. Subscriber is not entitled to any credit
against past or future Message charges for failure to use all of its Allowed
Messages for such Message type within a given calendar month.

Subscriber will provide commercially reasonable prior written notice to
Travelport of any event that Subscriber expects may have a material increase on
the number of General Messages or e-Pricing Messages made by Subscriber,
including but not limited to, new code or changes to existing code launched by
Subscriber, Subscriber’s entrance into new markets, or Subscriber’s
advertising/marketing campaigns. Subscriber will use commercially reasonable
efforts to ensure that Subscriber’s code operates with the Travelport System in
the most efficient way possible to avoid excessive Messages.

V. *** Content. On a monthly basis, Travelport will calculate the total number
of reservation segments made by Subscriber via the Travelport System on ***
(“*** Segment”), and for each *** Segment, *** a fee equal to *** (“***”). For
avoidance of doubt, other than the foregoing and any fees set forth in this
Agreement, there are no additional fees payable to *** in connection with the
*** Segments.

Subject to the last sentence in this paragraph, *** under this Agreement for any
*** Segments, regardless of ***. However, for all other purposes, ***.
Travelport reserves the right to introduce a charge for any *** made by *** in
the Travelport System upon prior written notice to Subscriber. If ***.

Complete access to *** Content via the Travelport System is conditioned upon
***.

Subject to the limitations and restrictions imposed on ***, Travelport shall
make available to ***, its affiliates, corporate customers and channel partners
all of ***. Travelport will perform the development work required to provide ***
with the above *** in a timely manner and will, on an ongoing basis, use
commercially reasonably efforts to make Releases available to *** in a timely
manner, at all times acting

 

   Page 37 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

in good faith, taking into consideration the importance to *** of being able to
remain competitive in its offerings of *** products and services relative to
those of its competitors. For purposes of the foregoing, a “Release” means any
new update, upgrade, version, feature, functionality, content or the like that
is made available by *** to *** and that ***. Travelport will notify Subscriber
upon receiving each Release from *** and will, in the notice, estimate when
Travelport will complete the work necessary to make the Release available to
***. For the avoidance of doubt, Travelport will continue to make available to
*** in the Travelport System, the same ***.

If, for any reason, Travelport is unable, or believes that it may become unable,
to make any of the above-mentioned *** available in any Travelport System, it
will notify Subscriber and describe, in reasonable detail, the *** together with
the expected duration of their lack of availability, and shall provide
Subscriber with such other related information as Subscriber may reasonably
request. Subscriber acknowledges that *** must approve requests for ***.

VI. e-Tracker Version 2.0. Travelport grants to ebookers a limited,
non-exclusive, non-assignable, non-transferable, right to access and use
eTracker solely for ebookers’ own business purposes and otherwise on the terms
and conditions contained in this Agreement. For purposes of this Attachment,
“eTracker” means Travelport’s e-Tracker™ product (including without limitation
any and all bug fixes, updates, modifications and releases thereto that are
generally provided by Travelport to its customers without additional charge).

Subscriber will require ebookers to pay to Travelport the e-Tracker Access
Charge and the e-Tracker Per Ticket Charge as set out below:

 

e-Tracker Access Charge Per ***

  ***/month

e-Tracker *** Charge

 

***

“e-Tracker Access Charge” means the fee set out in the chart above, which is
payable by ebookers to Travelport on a monthly basis for each country in which
e-Tracker is used by ebookers. For the avoidance of doubt, this *** fee for any
given month is a total amount for unlimited access to e-Tracker that month in a
given country.

“e-Tracker Per Ticket Charge” means the fee set out in the chart above, which is
payable by ebookers to Travelport on a monthly basis for each ticket actually
issued by ebookers on a Pseudo City Code for which e-Tracker is enabled. An
additional transaction fee of *** will be applied for each ticket issued and for
each void or “void and reissue” (i.e., each exchange) made at the call center
level where the issuance, void, or void and reissuance by ebookers of the
applicable ticket is on a Pseudo City Code for which e-Tracker is enabled, but
there will not be any fee for refunds or any other transactions made at the call
center level.

Travelport will invoice ebookers the e-Tracker Access Charge and e-Tracker Per
Ticket Charge (including but not limited to the fees for use of e-Tracker for
the period monthly in arrears, such invoices shall be payable in accordance with
Section 4 of the Agreement. The e-Tracker Per Ticket Charge shall be payable
notwithstanding the fact that the relevant ticket may be subsequently cancelled
or voided. For each billing cycle, the invoice shall be accompanied by a
reasonably detailed report which shall at a minimum include, per pseudo city
code, the number of tickets issued (during that cycle) for which e-Tracker was
enabled.

Travelport reserves the right to limit and/or interrupt access to e-Tracker by
ebookers, as provided in this Agreement, in order to carry out scheduled or
unscheduled maintenance work or to modify or update e-Tracker. Travelport shall
provide a minimum of seven (7) days prior written notice of scheduled
maintenance, modification or updates to e-Tracker. All scheduled maintenance,
modifications and updates shall be performed by Travelport in the ordinary
course and in a manner consistent with its past practices of performing such
maintenance, modifications and updates for e-Tracker. Travelport shall use
reasonable business efforts to address and resolve any issues giving rise to
unscheduled maintenance of e-Tracker in such a manner so as to minimize, to the
extent reasonably possible, any adverse impact on ebookers’ use and access of
e-Tracker as provided in this Agreement.

 

   Page 38 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

ebookers will maintain the minimum hardware, software, and connectivity
bandwidth requirements so as to enable access of e-Tracker via a URL supporting
Internet Explorer.

VII. Flex Shopping. Subscriber will use Travelport’s Flex Shopping Tier 3 ***
product in the *** at the rate of *** per ***. All Flex Shopping Messages are
charged from the first Flex Shopping Message in the online environment.

A “Flex Shopping Message” means any inquiry, request, command or other
transaction with the Travelport System generated by Subscriber using
Travelport’s Flex Shopping product, whether generated manually or by way of an
automated program, but excludes messages relating to: (i) printer
acknowledgments or answer backs; (ii) global reference system entries (HELP and
INFO); and (iii) navigation messages beginning with “m” (e.g., Move Up/Move Down
(MU, MD) entries).

Travelport will determine the number of Flex Shopping Messages based solely on
Travelport’s books and records subject to Subscriber’s audit rights under
Section 16 of this Agreement.

VIII. Rapid Reprice and XML FLIFO. Subscriber will pay the following charges for
use of Travelport’s Rapid Reprice product with any Travelport GDS and XML FLIFO
product with the Worldspan GDS:

 

RAPID REPRICE®

     ***   

XML FLIFO

  

Annual Fee

     ***   

Per XML FLIFO message

     ***   

IX. Globalware. Travelport will provide the following additional Services to
Subscriber (for use by it and the Orbitz Worldwide Agencies) at the fees set
forth below. Subscriber will pay Travelport such amounts due within 30 days of
invoice date.

 

Qty

  

Optional Products and Services

   One-
Time Per
Unit Fee      Monthly
Fees      One-
Time
Fees      Customer
Number   1    GlobalWare Multi-user first seat      ***         ***         ***
        ***    2    GlobalWare Multi-user additional seat      ***         ***
        ***         ***   

X. Galileo Web Services. ***, Travelport hereby grants to Subscriber a limited,
non-exclusive, non-transferable, non-assignable, license to access and use the
Galileo Web Services and including any related developer tools, and to
sublicense the foregoing rights to access and use but only to those third party
developers whom Subscriber has previously used as of the Agreement Date or to
third party developers pre-approved by Travelport (Travelport’s approval not to
be unreasonably withheld), and who first agree to be bound by the
confidentiality provisions in this Agreement. As used above, “Galileo Web
Services” means an application program interface provided by Travelport that
enables subscribers to build an interface such as a website, connected to the
Travelport GDS.

XI. Net Fare Manager.

1. License. Travelport grants to ebookers a limited, non-exclusive,
non-assignable, non-transferable, right to access and use, and to allow ebookers
Authorized Users to access and use, Travelport’s Net Fare Manager™ product
(including without limitation any and all bug fixes, updates, modifications and
releases that are provided by Travelport to its customers without additional
charge)

 

   Page 39 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

solely for ebookers’ own business purposes and otherwise on the terms and
conditions contained in this Section XI. Subscriber will take all reasonable
precautions to prevent any unauthorized use of Net Fare Manager, and any sign-on
identities assigned to ebookers.

 

  2. Definitions. For purposes of this Section XI:

“Agency Accounts” means the user access accounts and designated secure
environments to be created and configured by ebookers.

“ebookers” means ebookers Limited and its Affiliates that are based in Europe.
As of the Agreement Date, these Affiliates are Flightbookers Ltd, ebookers.ie
Ltd, La Compagnie Des Voyages SAS, ebookers.nl B.V., ebookers.com Deutschland
GmbH, ebookers.com SA, Oy ebookers Finland Ltd, and ebookers Scandinavia AB.

“ebookers Authorized User” means any employee, agent or sub-contractor of
ebookers authorized by Subscriber to submit, load, and manipulate Negotiated
Private Fares for and on behalf of ebookers via Net Fare Manager.

“Negotiated Private Fares” means fares negotiated between Subscriber and
Vendors.

“Net Fare Manager” means Travelport’s web-based tool that allows ebookers to
view and manage new, updated and discontinuing tariffs and rules for CAT25 and
CAT35 Negotiated Private Fares via ebookers’ PCC.

 

  3. Agency Accounts.

A. Travelport will assign to ebookers an administration uniform resource locator
for use by ebookers to create the Agency Accounts.

B. Subscriber is responsible, at its sole cost and expense, for creating,
maintaining, controlling and configuring the Agency Accounts, including
assigning such Agency Accounts to such ebookers Authorized Users as Subscriber
may determine.

C. Subscriber acknowledges that any failure to create or configure, or defect in
the creation or configuration of, the Agency Accounts may adversely affect
ebookers’ use of Net Fare Manager, and use of and connection to, and in
particular the ability to create any bookings on or via, the Travelport System.

D. Subscriber agrees that the Agency Accounts, including user information,
log-in details and passwords are Travelport’s Confidential Information for the
purposes of this Agreement.

E. Subscriber is solely responsible for maintaining login names and passwords
assigned by Travelport to ebookers and the use of ebookers’ login names and
passwords and Agency Accounts by ebookers Authorized Users or otherwise.

 

  4. Subscriber Responsibilities.

A. Subscriber’s access to Net Fare Manager is conditioned on Subscriber’s
completion of Travelport’s mandatory training for use of the Net Fare Manager
product. Travelport will provide Subscriber with web-based virtual training at a
fee equal to *** for a maximum of *** participants.

B. Subscriber acknowledges that ebookers’, and the ebookers Authorized Users’,
use of Net Fare Manager and Agency Accounts requires the use of Subscriber’s own
internet communications connection. Subscriber is responsible, at its sole cost
and expense, for selecting, obtaining, installing, supporting, maintaining, and
configuring all components of such connection and user access, including
selecting, obtaining, installing, maintaining and configuring an appropriate
browsing package.

C. Subscriber acknowledges that a deficient internet communications connection
or other user access could result in lost data and may adversely affect
ebookers’ and the ebookers Authorized Users’ use of Net Fare Manager and the
Agency Accounts and the use of, and connection to, and in particular the ability
to load, submit and manipulate Negotiated Private Fares in the Travelport
System.

 

   Page 40 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

D. ebookers’ and the ebookers Authorized Users’ use of Net Fare Manager and the
Agency Accounts are, in addition to these terms and conditions and this
Agreement, subject to, and conditioned on, any terms of use including those
incorporated into the Net Fare Manager website maintained by Travelport.
Subscriber will, and will ensure that all ebookers Authorized Users, comply with
all such terms and conditions of use.

E. Subscriber acknowledges and agrees that Subscriber is responsible for all
acts and omissions of each ebookers Authorized User in its use or access of Net
Fare Manager. Subscriber is responsible for any loss, damage, expense, claim or
cost that Subscriber or Travelport may suffer as a result of Subscriber creating
improper distribution groups.

F. If Subscriber uses any uploading function available as part of Net Fare
Manager, it will do so at its sole risk, and it will be solely responsible for:
(i) reviewing all fares, whether Negotiated Private Fares or other fares and
data, prior to submitting or uploading any such fares to the Travelport 360
Fares database; (ii) testing each such fare before distributing or otherwise
making available such fares on the Travelport System; and (iii) ensuring the
accuracy of fares.

G. Subscriber acknowledges that information made available to Subscriber via Net
Fare Manager is provided by vendors of travel-related products or services, and
Subscriber agrees that Travelport will have no liability to it, and will hold
Travelport harmless, in the event that any information supplied is incorrect or
otherwise inaccurate in any way.

 

  5. Fees and Charges.

A. In consideration of the grant of access to and use of Net Fare Manager as set
forth in this Section XI, Subscriber will pay to Travelport the Net Fare Manager
monthly charges as set forth below:

 

Number of Users Accessing

as of the Agreement Date

   Monthly Charge Per PCC  

                    ***

     ***   

B. Travelport will invoice the Net Fare Manager charges as provided in this
Agreement. If Subscriber uses Net Fare Manager in any calendar month, either
before or after the Agreement Date, Subscriber will be invoiced for the entire
calendar month.

 

  6. Updates.

Travelport may enhance, discontinue, modify or replace Net Fare Manager at
Travelport’s discretion at any time, using automatic updating technology or
otherwise, with *** prior written notice to Subscriber.

 

  7. Discontinuance.

Subscriber may discontinue use of Net Fare Manager by providing Travelport with
*** prior written notice.

 

   Page 41 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

ATTACHMENT C

SECURITY REQUIREMENTS

1. General. If Travelport will have access to credit card information in
connection with this Agreement, Travelport shall: (i) be Payment Card Industry
(“PCI”) compliant, and perform the services in accordance with all PCI
requirements; and (ii) annually, during the Term, upon request provide Orbitz
with its PCI Report on Compliance.

In addition, Travelport agrees to implement appropriate security controls to
protect the confidentiality, integrity and availability of information assets.
Key requirements are as follows:

***.

2. Personal Data. Travelport shall hold all Orbitz Personal Data in the
strictest of confidence, and protect such information in accordance with the
confidentiality provisions set forth in this Agreement and applicable law. For
the avoidance of doubt, Travelport’s obligation to hold Personal Data in the
strictest of confidence includes:

***.

 

   Page 42 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

ATTACHMENT D

SERVICE LEVEL AGREEMENT (“SLA”)

 

1. SLA DEFINITIONS

Capitalized terms not otherwise defined below or herein shall have the meaning
given such terms in the Agreement.

“Agreement” means the Subscriber Services Agreement to which this Attachment is
attached.

***

“Monthly Minimum Service Level” shall mean the minimum service level to be
provided on a monthly basis for each Service Level metric.

“Outage” shall mean the period of time during which a Failure exists. This
period of time ends when ***.

“Payment” shall mean, for each Travelport System, the Segment Incentives, net of
any applicable Program Fees, payable with respect to that Travelport System.

“Problem Notification Time” shall mean the earliest of ***.

“Problem Resolution Time” shall mean the time when Travelport notifies Orbitz
that the Problem is resolved.

“Root Cause Analysis” (RCA) shall mean the final report conducted and submitted
by Travelport to Orbitz which identifies and communicates the sequence of events
surrounding a Failure, as well as presents the conclusion of the root cause of
the Failure.

“Scheduled Downtime” shall mean an interruption of Travelport Service
Availability ***.

“Service Credit” shall mean the amount that Travelport shall credit to Orbitz in
the event of a Service Level Failure as specified in Section 5.1 below.

“Service Level Failure” shall mean an event when the level of service received
falls below the Monthly Minimum Service Level for any reason within the
reasonable control of Travelport.

“Severity Level” shall mean the designation of a problem as defined in Table A.

“Severity Level 1 Problem” shall mean a problem that is designated as having a
Severity Level of 1 in accordance with Table A.

“Severity Level 2 Problem” shall mean a problem that is designated as having a
Severity Level of 2 in accordance with Table A.

“Travelport Service Availability” shall mean the percentage of time, ***.

“Travelport System” shall have the meaning given to it in Section 1 of the
Agreement. For the avoidance of doubt, any lack of content or functionality due
to any Subscriber or Distribution Partner website or application having not been
certified by Travelport for use in connection with the uAPI will not result in
any Service Level Failure, Service Credit, or other liability under the
Agreement.

“Unscheduled Downtime” shall mean any period of time, other than Scheduled
Downtime, when a Travelport System is not capable of performing its intended
Orbitz functions for any reason within the reasonable control of Travelport, to
be tracked by the minute and to be rounded up to the nearest minute per
incident.

 

   Page 43 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

2. SERVICE LEVELS

The following Table A sets forth for each Travelport System (1) the individual
service levels measured, (2) the Monthly Minimum Service Levels, and (3) the
Service Credits.

Problem Severity and service metrics are outlined in Section 3, Table B.

Where Service Credits are applicable, Service Credits will be applied, in
accordance with Section 5.1 below, should Travelport’s actual performance fall
below the given Monthly Minimum Service Levels:

Table A

***

 

   Page 44 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

3. Problem Severity and Service Metrics

If requested by Orbitz and agreed to by Travelport (such agreement not to be
unreasonably withheld), the Severity Level of a problem may be changed in
response to changes in problem impact and/or urgency.

Table B

***

 

   Page 45 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

4. SYSTEM RESPONSE TIME

 

  4.1 Establishment of Service Response Time Levels: For Service Response time
indicated in Section 2, Table A, Travelport shall establish a complete
end-to-end performance benchmark based on a set of representative transactions
for each Travelport System. That benchmark will be used to determine the
performance requirements to be agreed upon by Travelport and Orbitz. Travelport
will implement redundant monitoring using this representative set to monitor
ongoing adherence to agreed-upon performance requirements. The results of this
monitoring will be shared with Orbitz monthly. During the *** days prior to the
delivery of the production product, Travelport and Orbitz agree to work together
to define and establish the specific measurements and methods of measurement
which will be used for Service Response time.

 

  4.2 Service Response Time Baseline: During the period of the initial ***
following the Contract Effective Date, Service Response times will be monitored
and measured using the methods agreed upon in Section 4.1 above for each
Travelport System. The Parties agree to work together to finalize and establish
the Service Response times as the contracted service levels to be incorporated
in Section 2, Table A above. Notwithstanding anything herein to the contrary,
during this baseline period no Service Response time Service Credits will be
assessed.

 

5. SERVICE CREDITS

 

  5.1 If Travelport fails to meet a Monthly Minimum Service Level for a
Travelport System, as defined in Section 2, Table A, ***.

 

6. CONTACT AND ESCALATION PROCEDURES

 

  6.1 Single Point of Contact (SPOC): Both Travelport and Orbitz will provide a
SPOC reachable *** by telephone in case of emergency or immediate technical need
who will be able to assist with system, connectivity or application access
issues. Such information will be updated and kept current as appropriate.

 

  6.2 Email Notification Address: Both Travelport and Orbitz will provide a
single internet Email address to which all formal communications of Outages,
impairments or issue status at a technical level will be transmitted. Additional
Email addresses can be used for other business needs as deemed necessary. Such
information will be updated and kept current as appropriate.

 

  6.3 Escalation Contacts: Both Travelport and Orbitz will provide escalation
contacts via either email or telephone or both to be utilized to assist with
issues, notifications, prioritization and other tasks as needed during Outage or
impairment situations. This should be used solely for this purpose and other
channels and contact information will be shared for non-critical or business
related communications. Such information will be updated and kept current as
appropriate.

 

7. SERVICE LEVEL AGREEMENT MANAGEMENT (ADDITIONS, MODIFICATIONS AND DELETIONS)

Either Party may, upon mutual agreement with the other Party evidenced in
writing, delete, change, modify all or part of all existing service levels or
request new service levels to reflect changes in measurement methodologies or
tools, technology, services or Orbitz’s or Travelport ’s business requirements.
A written request may be sent at any time and following mutual agreement,
evidenced in writing, shall be implemented and fully effective as early as
possible and in no more than *** unless the Parties have agreed upon an
implementation date that surpasses *** from the date of request.

 

8. REPORTING

 

  8.1 Within *** after the end of each month, Travelport agrees to use
commercially reasonable efforts to provide to Orbitz a monthly service level
report showing for each Travelport System:

 

  a) Actual service levels delivered compared to the Monthly Minimum Service
Levels;

 

  b) An explanation for each Failure and its corresponding resolution; and

 

  c) The calculation of Service Credits for Service Availability, Service
Response Time, Response and Restore to Severity 1 Problems, and Response and
Restore to Severity 2 Problems.

 

   Page 46 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

  8.2 Travelport agrees to provide Orbitz with material information and/or
documentation of performance or service related data collection or reporting
methodologies for review, as reasonably requested by Orbitz in order to ensure
data validity and accuracy. Travelport agrees to provide Orbitz relevant system
information and associated metrics to demonstrate how performance is calculated.
During the *** of the Term, both Parties will discuss this documentation monthly
in joint conference call. All documentation provided under this Section shall be
considered Confidential Information.

 

  8.3 Travelport agrees to conduct a Root Cause Analysis of all Service Level
Failures, as well as of all Severity Level 1 problems, and to report the
findings to Orbitz. Reporting of all Root Cause Analyses shall be submitted to
Orbitz within the period of time set forth in Section 3, Table B. Within ***
following the reporting of the Root Cause Analysis, Orbitz may request a joint
conference call to discuss the findings with Travelport.

 

9. CONTACT INFORMATION AS OF THE AGREEMENT DATE

 

  9.1 Travelport:

Travelport Duty Manager

Phone: ***

Email: ***

Escalation Contact(s)

Name: ***

Phone: ***

Email: ***

 

  9.2 Orbitz:

24 x 7 Orbitz Service Operations Center

Phone: ***

Email: ***

Escalation Contact(s)

Name: ***

Phone: ***

Email: ***

Name: ***

Phone: ***

Email: ***

 

   Page 47 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

ATTACHMENT E

TRAVELPORT DATA CENTER DISASTER PREVENTION AND RECOVERY

Disaster Avoidance Practices

The Travelport Data Center has been designed to reduce exposure to a number of
potentially catastrophic events:

Facility Location

 

  •   ***.

Facility Design and Construction

 

  •   ***.

Containment

 

  •   ***.

Backup and Redundancy

 

  •   ***.

Security

 

  •   ***.

Disaster Recovery Procedures

Building Evacuation

***.

Damage to Critical Databases

***.

Damage to Travelport Data Center Equipment or Facilities

***.

Destruction of the Travelport Data Center

***.

Notice & Diversion Option

***.

 

   Page 48 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

ATTACHMENT F

Content Continuity Program and Super Access Product and Non-Full Service Level
Air Vendors

A. Content Continuity Program. The Content Continuity Program (or “CCP”) is a
program through which Travelport provides participating customers content and
protection against airline service fees. Subscriber will receive the following
benefits under the CCP:

 

  •   Protection from any service fees that may be imposed by CCP-participating
airlines on Travelport GDS bookings;

 

  •   Assurance of full public content for airlines participating in the CCP.

 

  •   Access to Subscriber’s negotiated non-public fares on CCP-participating
airlines in a manner equal to or better than any other GDS provider; and

 

  •   Ongoing access to comprehensive air, car, hotel, cruise and tour content
from a single source on the agent desktop.

Participation Requirements. All Orbitz Domestic Agencies will participate in the
CCP (and all pseudo city codes assigned to those locations).

CCP Participating Airlines. The following airlines participate in the CCP as of
the Agreement Date*:

***

* Unless otherwise mutually agreed, neither *** will be considered to
participate in the CCP or be a CCP Carrier (as defined below) for purposes of
this Agreement, and Orbitz shall not have to pay any Program Fee with respect to
Segments on *** at any time during the Term, even if *** does, in fact,
participate in the CCP. Also, even though *** is a CCP Carrier as of the
Agreement Date, Subscriber shall not be required to pay any Program Fee on ***
Segments made in ***.

Airline Fees. Each CCP Carrier has committed to Travelport that it will not
charge an airline content fee or other similar fee to Travelport customers on
segments generated via the CCP.

Program Fee. During the Term, Orbitz will pay the Program Fees set forth in
Section II.C of Attachment A for U.S. point of sale reservations for the CCP
Carriers. A “CCP Carrier” means (i) each CCP participating airline listed above,
for so long as that airline continues participating in the CCP, and (ii) any air
carrier that Travelport adds as a CCP participating airline during the Term and
that Orbitz elects to opt-in as described below, for so long as that air carrier
continues participating in the CCP. Subscriber may not use any locations that
are located outside the United States (and the pseudo city codes assigned to
those locations) to circumvent the terms and conditions of the CCP. In
connection with code share bookings, the Program Fee will be assessed if the
code used in the booking is that of a CCP Carrier, regardless of the operating
airline. For the avoidance of doubt, the Program Fees related to the CCP
Carriers shall remain fixed during the Term for so long as the CCP Carriers
participate in the CCP, regardless of whether Travelport changes the terms of
the CCP during the Term, and Travelport’s ability to make changes to the CCP in
accordance with the terms of this Agreement shall not otherwise cause Orbitz to
incur any additional costs. With respect to air carriers who are not CCP
Carriers as of the Agreement Date, but that Travelport adds as CCP participating
airlines during the Term, Orbitz shall have an ongoing option during the Term
upon written notice to Travelport to opt-in to the CCP for those air carriers at
the Program Fee specified above.

CCP Modifications. Subject to the above provisions in the Program Fee paragraph:
Travelport may revise the list of CCP-participating airlines or modify the CCP,
including but not limited to the terms and conditions, in its sole discretion at
any time with prior written notice to Subscriber. Travelport may discontinue the
CCP at any time.

 

   Page 49 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

B. Super Access Product. By participating in the Super Access Product (the
“SAP”), Orbitz Domestic Agencies will be able to access the published fares,
inventory, availability, and other features offered by the Program Airlines
provide to Travelport.

Participation Requirements. All Orbitz Domestic Agencies will participate in the
SAP (and all pseudo city codes assigned to those locations).

SAP Participating Airlines. The following airlines participate in the Super
Access Product as of the Agreement Date*:

 

SAP Carriers for Customers In

the United States**

  

SAP Carriers for Customers In

the Caribbean ***

***

  

***

***

  

***

  

***

  

***

  

***

  

* Unless otherwise mutually agreed, neither *** will be considered to
participate in the Super Access Product or be a SAP Carrier (as defined below)
for purposes of this Agreement, and Orbitz shall not have to pay any Program Fee
with respect to Segments on *** at any time during the Term, even if *** does,
in fact, participate in the SAP. Also, even though *** is a SAP Carrier as of
the Agreement Date, Subscriber shall not be required to pay any Program Fee on
*** made in Contract Year 2014.

Content. Each SAP Carrier has agreed to provide each participating agency with
the private fares that apply to the agency’s customers, and certain of these SAP
Carriers will provide additional products and services. The features of this
product apply to all Segments on the SAP Carriers with a U.S. point of sale to
destinations worldwide and for all on *** with a *** point of sale to
destinations worldwide.

Airline Fees. Each SAP Carrier has committed to Travelport that it will not
charge an airline content fee or other similar fee to Travelport customers on
segments generated via the SAP.

Program Fee. During the Term, Orbitz will pay the Program Fees set forth in
Section II.C of Attachment A for U.S. point of sale reservations for the SAP
Carriers. A “SAP Carrier” means (i) each SAP participating airlines listed above
(each such airline being a “SAP Carrier”) for so long as those airlines are
participating in the SAP, and (ii) any air carrier that Travelport adds as an
SAP participating airline during the Term and that Orbitz elects to opt-in as
described below, for so long as that air carrier continues participating in the
SAP. Subscriber may not use any locations that are located outside the United
States (and the pseudo city codes assigned to those locations) to circumvent the
terms and conditions of the SAP. In connection with code share bookings, the
Program Fee will be assessed if the code used in the booking is that of a SAP
Carrier, regardless of the operating airline. For the avoidance of doubt, the
Program Fees related to the SAP Carriers shall remain fixed during the Term for
so long as the SAP Carriers participate in the SAP, regardless of whether
Travelport changes the terms of the SAP during the Term, and Travelport’s
ability to make changes to the SAP in accordance with the terms of this
Agreement shall not otherwise cause Orbitz to incur any additional costs. With
respect to carriers who are not SAP Carriers as of the Agreement Date, but that
Travelport adds as an SAP participating airlines during the Term, Orbitz shall
have an ongoing option during the Term upon written notice to Travelport to
opt-in to the SAP for those carriers at the Program Fee specified above.

 

   Page 50 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

** The Super Access Product for ***.

*** The Super Access Product for *** is available to customers in ***.

SAP Modifications. Subject to the above provisions in the Program Fee paragraph:
Travelport may revise the list of SAP-participating airlines or modify the SAP,
including but not limited to the terms and conditions, in its sole discretion at
any time with prior written notice to Subscriber. Travelport may discontinue the
SAP at any time.

 

C. List of the Non-Full Service Level Air Vendors as of the Agreement Date.

***

 

   Page 51 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

ATTACHMENT G

uAPI Addendum

 

1. Definitions

Except as otherwise specified in this Addendum, capitalized terms in this
Addendum will have the same meanings as used elsewhere in the Agreement. In this
Addendum, the below terms will have the following meanings:

“Addendum” means this uAPI Addendum.

“Agreement” means the Subscriber Services Agreement to which this Addendum is
attached.

“API Documentation” means the online materials provided or made available to
Subscriber that describe the use, operation, maintenance, and/or design of the
uAPI.

“Authorized Application” has the meaning set forth in Exhibit 1 to this Addendum
(such Exhibit being incorporated by reference into this Addendum).

“Licensed API” has the meaning set forth in Section 2.

“Licensee” means each Orbitz Worldwide Agency and Distribution Partner. OWW
shall be responsible for causing each Licensee to comply with all applicable
provisions of this Addendum and shall be liable under the Agreement for any
failures by the Licensee to do so.

“Travelport Content Hub Pricing Table” means the pricing table in Exhibit 1
applicable to booking activity in the Air Content Hub (“ACH”), Rail Content Hub
(“RCH”), or any other content hub available in the uAPI and as maintained by
Travelport in accordance with this Addendum.

“uAPI” or “Universal API” means the application programming interface and
connectivity tools that enables a subscriber to access, shop and book travel
from multiple sources using the Authorized Application and which is marketed as
the Travelport Universal API™ as such product may be modified during the term of
and in accordance with this Addendum. The “uAPI” shall include without
limitation the uAPI as it exists as of the Agreement Date and any and all
additional versions or functionality that may be added after the Agreement Date.

“uAPI Segment” means a reservation that is made directly via the uAPI to access
content in the Worldspan GDS, the Apollo GDS, the Galileo GDS, the ACH, the RCH
or any other content hub that becomes available in the uAPI for the services of
an air, car, hotel, cruise, rail or tour supplier. A rail reservation on a rail
supplier in the RCH counts as 1 uAPI Segment, regardless of the number of
passengers traveling or the number of connections in the reservation. Travelport
will determine the number of uAPI Segments from its books and records, subject
to Subscriber’s audit rights described in Section 16 of the Agreement.

2. Grant of Rights

A. Travelport hereby grants to Subscriber a limited, non-exclusive,
non-transferable, non-assignable, license for Licensees to access and use the
uAPI independently and/or with the Authorized Applications and including any
related developer tools (the “Licensed API”), and to sublicense the foregoing
rights to access and use but only to those third party developers whom
Subscriber has previously used as of the Agreement Date or to third party
developers pre-approved by Travelport (Travelport’s approval not to be
unreasonably withheld), and who first agree to be bound by those Licensee
Responsibilities (Section 4) herein which by their nature would be applicable to
such third party developers when taken in context. The rights granted above are
limited to the Licensed API and they may not be sublicensed except as expressly
permitted in this Addendum without the prior consent of Travelport.

B. Subscriber acknowledges on behalf of itself and the Licensees that, as
between the Parties, all rights and title in the Licensed API, and in the
intellectual property rights in the Licensed API, and all API Documentation,
regardless of media or format, whether registered or unregistered, anywhere in
the world, belong, and will belong, to Travelport, its Affiliates, or its
licensors, as the case may be. Subscriber has no rights in or to the
intellectual property rights in the Licensed API or any API Documentation other
than as expressly provided

 

 

   Page 52 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

in this Addendum or as otherwise expressly agreed in writing between Travelport
and a Licensee. Travelport acknowledges on behalf of itself and its Affiliates
that, as between the Parties, all rights and title in the interface developed by
the Licensees to access and use the Licensed API and in the intellectual
property rights in such interface and any related documentation, regardless of
media or format, whether registered or unregistered, anywhere in the world
(collectively, the “Licensees’ IP”), belong, and will belong, to Subscriber, its
Affiliates, or its licensors, as the case may be. Travelport has no rights in or
to the intellectual property rights in the Licensees’ IP other than as expressly
provided in this Addendum or as otherwise expressly agreed in writing between
Travelport and a Licensee.

C. Subscriber may use the shopping tool or shopping tools of its choice to shop
for content accessible via the uAPI subject to any limitations imposed by the
applicable Vendor; provided, however, that Subscriber’s use of e-Pricing or
another Travelport shopping product that is incremental to the use otherwise
provided in the Agreement (and any related attachments to the Agreement) shall
be subject to a further agreement between the Parties. Notwithstanding any other
provision in the Agreement (any the attachments to the Agreement, including
without limitation this Addendum), there shall be no charge to Subscriber for
Subscriber’s shopping of ACH, RCH or any other content hub via the uAPI, except
as provided in Section IV(a) (General Messages) or, if ePricing is used, Section
IV(b) (ePricing Messages), of Attachment B to the Agreement. Travelport will not
obligate or incent any Vendor to encourage or require Subscriber to use one
shopping tool over another. The Parties are assuming that Message rates for
queries in a Travelport GDS will be roughly similar to the Message rates for
similar queries in the uAPI. If, in practice, this assumption turns out to be
incorrect and it appears likely that Subscriber will exceed, or Subscriber
exceeds, the number of Allowed General Messages or Allowed e-Pricing Messages
(as applicable) specified in Section IV of Attachment B, then (i) the Parties
will work together as set forth in Section IV of Attachment B in an attempt to
bring the Message rates below the allowed limits, and (ii) Travelport shall use
commercially reasonable efforts to offer suggestions as to use of the uAPI,
technical specifications and support as reasonably requested by Subscriber in an
attempt to reduce the Message rates below the allowed limits.

3. Travelport Responsibilities

A. Travelport will provide standard help desk support to Licensees for the
Licensed API at no additional cost; provided, however, a Licensee may utilize a
third party developer approved by Travelport, to provide support to Licensee
rather than Travelport. Travelport reserves the right to provide the above
support relating to the Licensed API via online tutorials, online messaging, or
via remote access. Subscriber agrees that Licensees will use the Travelport ORS
system to initiate any help desk support request and that, subject to
Section 7.D of this Addendum, Subscriber will pay consulting fees as set forth
in Exhibit 1 to this Addendum for any consulting support provided by Travelport
outside of the Travelport ORS system.

B. Subject to the provisions of Attachment D to the Agreement, Travelport
reserves the right to limit and/or interrupt access to the Licensed API by a
Licensee in order to carry out scheduled maintenance or unscheduled work or to
modify or update the Licensed API; provided, however, that no Licensee is
impacted by downtime, latencies or malfunctions associated therewith to an
extent disproportionate to other licensees of the Travelport uAPI. Travelport
will use commercially reasonable efforts to provide a minimum of 24 hours prior
written notice of scheduled maintenance, modification or updates to the Licensed
API and shall use its commercially reasonable efforts to reduce any downtime
associated therewith and to minimize any unscheduled work. Notwithstanding the
above and for the avoidance of doubt, when calculating monthly service levels
for the uAPI, Scheduled Downtime and Unscheduled Downtime as defined in
Attachment D will be used.

C. Subject to the limitations in Section 2.H (uAPI) of the Agreement: Travelport
reserves the right to maintain and make updates to the Travelport Content Hub
Pricing Table, including the uAPI fees for the air carriers participating in the
ACH, the rail carriers participating in the RCH, and any other travel suppliers
participating in any other content hubs that may be available in the uAPI, via
an agency administrative portal

 

 

   Page 53 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

accessible by Subscriber. Travelport reserves the right to modify the Travelport
Content Hub Pricing Table no more than once per quarter effective on the first
day of the following quarter without prior notice to or consent from Subscriber.
When a Licensee generates a uAPI Segment on a travel supplier via the uAPI,
Subscriber will be deemed to have agreed to pay the uAPI fee then associated
with that travel supplier as set forth in the then-current Travelport Content
Hub Pricing Table. In no event shall (i) any Orbitz Worldwide Agency other than
OFB be singled out or obligated to pay more in any uAPI fee or any other amount
than any of *** for any uAPI Segment, or (ii) OFB be singled out or obligated to
pay more in any uAPI fee or any other amount than *** for any uAPI Segment.

D. Travelport does not warrant that the Licensed API will work in combination
with any hardware or software products or services provided by third parties or
meet Licensees’ unique requirements. For any third-party hardware or software
listed in the API Documentation as being compatible, Travelport will undertake
commercially reasonable efforts to provide compatibility, except where the
non-compatibility is caused by a defect in the third party’s product or service
or from use of the Licensed API not in accordance with such API Documentation.

E. Travelport and Subscriber will meet periodically to discuss system capacity
to support Licensees’ volumes including during peak usage.

F. For the avoidance of doubt, the Service Level Agreement attached as
Attachment D to the Agreement is applicable to the uAPI, as provided in
Attachment D, when the uAPI is used by Subscriber to access not only the
Worldspan GDS, Apollo GDS, or Galileo GDS, but also when it is used to access
the ACH, the RCH, or any other content hub that may be available in the uAPI.

G. Other than as expressly set forth in this Addendum or in the Agreement (and
in each attachment to the Agreement) as it applies to this Addendum, Travelport
shall charge no additional fees, penalties or other amounts whatsoever in
connection this Addendum, including without limitation in connection with the
ACH and RCH and the use of the uAPI by Subscriber as contemplated by this
Addendum.

4. Licensee Responsibilities

A. Licensees may use the Licensed API only for the Authorized Application(s)
listed on Exhibit 1. Licensees may cache data accessed through use of the
Licensed API and will not, without Travelport’s prior written consent and except
as otherwise set forth in this Addendum, (i) allow any third party to have
access to the Licensed API, or (ii) transfer or redistribute to any third party
any data, or copy of any data, accessed through use of the Licensed API. Any
shopping provider used by Subscriber may be given data accessed through use of
the uAPI, but only to the extent needed to assist with bookability issues and at
all times subject to a confidentiality agreement with Subscriber prohibiting the
disclosure or use of such data to third parties other than Subscriber. Should
Travelport permit a Licensee to allow a third party developer not otherwise
authorized herein to access and use the Licensed API on Licensee’s behalf,
Subscriber waives the right to assert any claim against Travelport related to
such third party’s access and will indemnify and hold Travelport harmless from
all liabilities, costs and expenses (including reasonable attorneys’ fees)
resulting from or related to such third party developer’s access and use of the
Licensed API. Travelport may withdraw its authorization to allow a third party
developer’s access to a Licensee’s Licensed API credentials upon 90 days’ prior
written notice to Subscriber. Subscriber will not copy, store, archive,
republish, sell or create a database of data or information obtained via the
Licensed API or an Authorized Application, in whole or in part, directly or
directly, except that an Authorized Application may store such data or
information in a secure, non-public, temporary cache, for a period not to exceed
60 days, solely for the purpose of using such data or information for marketing
purposes, including without limitation in landing pages and related emails,
and/or to carry out a specific end user requested action.

B. With respect to each website and/or application with which a Licensee desires
to use the uAPI at any time, Subscriber will give Travelport reasonable advance
notice of the website or application and allow Travelport to evaluate the
website or application and certify that it conforms to Travelport’s requirements
with respect to the impact on the Travelport GDS. If Subscriber makes material
modifications to the Authorized Application, then

 

 

   Page 54 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

Travelport will have the right to re-perform its certification tests. In any
such event, no Licensee will use the uAPI in connection with any website, or
application, or modification to an Authorized Application until Travelport has
successfully completed its certification tests or has waived the right to
conduct such tests.

C. Subscriber on behalf of itself and the other Licensees represents that it is
authorized to make reservations and book the content of those travel suppliers
available via the uAPI available to Subscriber in accordance with the terms and
conditions of the Agreement, including this Addendum. Travelport has the right
to evaluate a Licensee’s credentials to book various travel suppliers and refuse
access to a Licensee should a Licensee’s credentials not be validated. The
validation criteria shall be the same criteria as applied to all other online
uAPI subscribers.

D. Licensee will maintain the minimum hardware and software requirements
specified by Travelport in the API Documentation.

E. Each Licensee is responsible for training its employees on how to use the
Licensed API.

F. Subscriber will use commercially reasonable efforts to install and implement
new releases of the Licensed API within 90 days of Subscriber’s receipt of the
update and will discontinue use of the superseded release within 90 days of such
implementation.

G. Each Licensee will take reasonable precautions to prevent any unauthorized
use of the Licensed API. Each Licensee will prohibit each of its employees from
sharing their log-on credentials with any other person.

5. Message Spikes

For purposes of facilitating Travelport’s system capacity planning, Subscriber
will use reasonable business efforts to provide to Travelport prior written
notice of any event that may have a Material Increase on the number of uAPI
messages made by Subscriber through the Licensed API (a “Spike”), including, but
not limited to, new code or changes to existing code launched by Licensees,
Licensees’ entrance into new markets, or Licensees’ advertising or marketing
campaigns. As used immediately above, “Material Increase” means an increase in
volume that exceeds by *** Licensees’ average daily message volume for the uAPI
adjusted for seasonality. If Subscriber fails to

use reasonable business efforts to provide such prior written notice to
Travelport and as a result, Travelport does not have sufficient capacity to
process uAPI messages generated by Licensee, Travelport may throttle Licensees’
volume to a manageable level (but in no event to less than the Licensees’
average daily message volume) until Travelport resolves any system capacity
issues.

6. uAPI Content.

Subscriber acknowledges that any and all content, including without limitation
fares, rates and classes of service; and related data and information, including
rates and descriptions of the applicable travel services and ancillary services,
that may be available through the uAPI is provided by the applicable Vendors and
is subject to any restrictions that they may impose. Subject to its compliance
with those restrictions, Travelport shall provide such content and related data
and information to Subscriber if requested and Travelport agrees that it will
not discriminate against (i) any Orbitz Worldwide Agency other than OFB versus
any of *** with respect to access to and use of any such content, or (ii) OFB
versus *** with respect to access to and use of any such content.

7. Modifications and Additions

A. Travelport may update, upgrade, enhance or modify the Licensed API at its
discretion at any time provided it does so in accordance with the terms and
conditions in Section 2.C of the Agreement (Updates). Travelport may migrate a
Licensee to a new Licensed API used by Travelport provided the Parties first
agree in writing upon the new Licensed API and the timing of such migration.
Travelport will ensure that any updates, upgrades, enhancements or modifications
will not materially adversely affect any Licensee and shall permit each Licensee
to promptly roll back to the prior version and implement such other measures as
may be necessary to avoid any material adverse effect.

B. This Addendum contemplates that Subscriber may access, download and use
additional uAPI features and functionality, if and when they become available,
from the Travelport download site at http://developer.travelport.com, which is
accessible only through use of the login information which shall be provided by

 

 

   Page 55 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

Travelport. Subscriber will pay the fees for any such additional features and
functionality downloaded by Subscriber, effective from the date of download, at
rates that are (i) for any Orbitz Worldwide Agency other than OFB, no more than
the rates charged to any of *** for the same feature or functionality, and
(ii) for OFB, no more than the rates charged to *** for the same feature or
functionality.

8. Payment Terms

A. In consideration for the services supplied and rights granted by Travelport
hereunder, Subscriber will pay Travelport the fees set forth on Exhibit 1 and
the Travelport Content Hub Pricing Table.

B. Travelport will invoice Subscriber for the applicable fees (i) for a Vendor
covered in Exhibit 1, in the first monthly invoice or reconciliation statement
described in Section 4.A of the Agreement after the first commercial booking of
a uAPI Segment through the uAPI on that air Vendor in accordance with the
billing frequency set forth on Exhibit 1; and (ii) for Subscriber’s use of the
support services described in Section III.C of Exhibit 1 on a per use basis per
month, at the time of the monthly invoice or reconciliation statement described
in Section 4.A of the Agreement. Subscriber will pay such invoice in accordance
with Section 4.A of the Agreement. In the event of non-payment of fees by
Subscriber, Travelport may set off any fees owed by Subscriber against any sums
due or payable by Travelport to Subscriber under the Agreement.

C. Any Segment Incentive payable to Subscriber for a uAPI Segment, regardless of
whether generated on a travel supplier in the ACH, RCH, or any other content hub
that becomes available via the uAPI, are set forth in the Agreement (and
applicable attachments).

D. As provided in Section 3.A of this Addendum, Travelport shall provide
standard help desk support for the Licensed API ***. In addition, during each
Contract Year, Travelport shall provide *** of Support Services (Professional
Services and/or Training Services, each as described in Section III.C of Exhibit
1 to this Addendum), ***. For any Support Services (either Professional Services
or Training Services) provided by Travelport during a given Contract Year in
excess of the *** specified above, Subscriber shall pay the applicable fees set
forth in Section III.C of Exhibit 1. To the extent practical, Travelport may
provide any such Professional Services or Training Services via online
tutorials, online messaging, or remote access.

9. Software Development

Travelport may provide Subscriber with a software development kit (“SDK”) to
assist Subscriber in integrating certain functionality of the Licensed API into
Authorized Applications. By installing, accessing or otherwise using the SDK,
Subscriber agrees with and accepts the terms of the SDK License Agreement. The
terms of the SDK License Agreement are available at
http://support.Travelport.com/SGC/APIProducts/
SDKLicense.htm.

 

 

   Page 56 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

EXHIBIT 1 TO uAPI ADDENDUM

LICENSED API, AUTHORIZED APPLICATION, AND FEES

I. Licensed API. Subscriber elects for itself and the other Licensees to use the
Universal API.

II. Authorized Application. The Licensed API is licensed to Licensees for use
with the web site(s) and/or application(s) as contemplated by the Agreement and
attachments to the Agreement, as indicated below (“Authorized Application”). As
of the Agreement Date, this use shall be as follows, subject to change upon
mutual agreement of the Parties in accordance with the terms of the Agreement,
including this Addendum:

 

Licensed API: Universal API   

Web Site(s): Orbitz Worldwide Agencies and Distribution Partners

 

   

Application(s):

 

¨ business-to-business  x business-to-consumer  ¨ business-to-tour/travel agency

¨ other:

 

III. uAPI Fees.

A. General.

***

B. Travelport Content Hub Pricing Table.

1. ACH

***

2. RCH

***

C. Support Services.

***

 

   Page 57 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

ATTACHMENT H

ADDITIONAL TERMS THROUGH 2014

Except as otherwise set forth in Section 6.G. below concerning ***, the
following provisions will apply from the Agreement Date through ***, but not
thereafter.

SECTION 1: DEFINITIONS

Except as otherwise provided in this Attachment or to the extent inconsistent
with the provisions of this Attachment, each term defined in the Agreement, will
have the same meaning in this Attachment. In addition, for purposes of this
Attachment:

“Agreement” means the Subscriber Services Agreement to which this Attachment is
attached.

“Galileo” means Travelport.

“Galileo Group” means the Travelport Group and “Galileo Group Company” means any
Travelport Group Company.

“Galileo Services” means those Services provided by a Galileo Group Company as
described in Sections 3 and 4 of this Attachment for each of North America and
Europe.

“Services” means all software, access to a Travelport System functionality or
features, support, and any other services provided by a Galileo Group Company
under this Attachment.

“System(s)” means the Travelport System(s).

“Transaction” means a message accessing a System that is transmitted by
Subscriber, Subscriber’s end-user customers or a Client User.

“Worldspan Services” means those Services provided by a Galileo Group Company as
described in Section 5 of this Attachment.

SECTION 2: EXCLUSIVITY

 

  A. Subject to the exceptions specified in Section 2.B below and elsewhere in
the Agreement, Subscriber agrees to use the Travelport System as specified below
for the ***:

 

  (i) ***. Each Orbitz Domestic Agency shall use a Travelport System exclusively
to make all of its air and car segments. If an Orbitz Domestic Agency elects to
use a GDS for hotel segments, it shall use a Travelport System exclusively,
subject to the exceptions specified in Section 2.B below. For purposes of this
Section 2(A)(i), the term “GDS” shall mean the ***.

 

  (ii)

***. The Orbitz International Agencies shall use, in ***, the Travelport System
to the same extent that such entities used the Travelport System in calendar
year ***, including for such entities’ websites in the following countries: ***
(“Orbitz International Galileo Agencies”), subject to Sections 2.C and 2.D
below, until the end of ***. For the avoidance of doubt, “to the same extent” as
used above refers to the scope of use as a function of percentage of such
entities’ segments, and is not intended to commit such Orbitz International
Agencies to a certain number of segments. For any countries in Europe where
Subscriber does not operate or have a website as of the Agreement Date, to the
extent that Subscriber commences operations or establishes a website in such a
country (a “New *** Country”) during ***, Subscriber will cause *** of the
segments made

 

   Page 58 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

  in such New *** Country to be made through a Travelport System, unless
Subscriber can reasonably demonstrate a material commercial harm or potential
material commercial harm that it cannot do so. The Parties agree to use good
faith, commercially reasonable efforts to work together to make and maintain the
Galileo Services in *** competitive with other non-Travelport Systems. For
countries in *** where as of the Agreement Date Subscriber only uses a
non-Travelport System, the Parties agree that they will use good faith,
commercially reasonable efforts to work together to resolve all mutually
identified material deficiencies in the Travelport System. Subscriber agrees
that it will migrate all segments made in such countries through a GDS to a
Travelport System as soon as reasonably practicable as Galileo resolves such
deficiencies. On a quarterly basis, Subscriber will provide to Galileo a report
certified by an officer of Subscriber stating the total number of segments made
by Subscriber in *** during the quarter, broken down by total Direct Connect
segments, Galileo Segments, and segments made through any other GDS or other
source.

 

  (iii) RoW. Subscriber agrees that the Orbitz International Agencies located
outside of *** shall use the Travelport System exclusively for GDS services in
such region to the extent that Galileo can provide such services on terms and
conditions commercially reasonable for the applicable region or country. In the
event Galileo and Subscriber cannot agree on commercially reasonable terms for
such services and an Orbitz International Agency desires to use a non-Travelport
System, then Galileo shall have the right of first refusal to provide such
Orbitz International Agency(ies) GDS services on substantially similar terms and
conditions as those offered by the non-Travelport System.

 

  B. Subscriber’s obligations to use the Travelport System as specified above in
Section 2.A above shall be subject to the following exceptions:

***

In each instance where at least one of the above-specified exceptions applies,
***.

 

  C. Subscriber agrees that if, until the end of ***, Subscriber acquires
another entity or another online travel website, Subscriber will use
commercially reasonable efforts to migrate all of the acquired company’s or
acquired online travel website’s segments to a Travelport System consistent with
Section 2.A hereof, subject to the acquired entity’s or acquired online travel
website’s existing exclusivity or minimum segment obligations.

 

  D. Subscriber agrees that if, until the end of ***, Subscriber sells,
transfers or otherwise divests an Orbitz entity or Orbitz Worldwide Agency(ies)
(each a “Divested Entity”) or online travel website (“Divested Website”),
Subscriber will cause the Divested Entity or Divested Website to enter into an
agreement with Galileo on the same date such entity, agency or website is
divested, with the terms and conditions of that agreement to replicate the
provisions of the Agreement (including, without limitation, all economic
provisions) for the Divested Entity and/or Divested Website.

SECTION 3: CUSTOM TERMS AND CONDITIONS FOR GALILEO SERVICES IN ***

The terms of this Section shall apply solely to Orbitz *** Agencies using
Galileo Services.

I. ***

For U.S. points-of-sale bookings made on *** by Orbitz *** using Galileo
Services, *** ***.

 

   Page 59 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

II. ***

For *** points-of-sale bookings made on *** by Orbitz *** using Galileo
Services, each month, Travelport will calculate the total number of *** segments
made by the Orbitz Domestic Agencies through the Galileo Services during the
prior month.

 

  A. In lieu of any Segment Incentive for jetBlue bookings made by the Orbitz
Domestic Agencies through the Galileo Services, *** as set forth in Section II.B
of Attachment A to the Agreement. ***.

 

  B. *** Segments and the amounts paid by *** pursuant to Section 3.II.A of this
Attachment for *** Segments will not be factored, taken into account or
considered in determining Travelport’s obligations and/or compliance with
Section 21 of the Agreement.

 

  C. Section 3.II.A above does not apply to flights operated by ***.

 

  D. All charges and credits relating to Subscriber bookings and cancellations
made on flights subject to Section 3.II.A above shall be charged or credited ***
(and shall not be charged or credited to ***).

 

  E. ***.

III. ***

Notwithstanding any other provision in this Agreement, including in any
Attachment, this Section III applies to Segments booked on *** through Feb 28,
2014, unless Subscriber notifies Travelport otherwise. After that time, the
terms and conditions in Attachment A will apply to all *** Segments made in
connection with a Travelport System.

 

1. Travelport will pay Subscriber the Segment Incentive set forth in Section
II.A of Attachment A for Segments *** on *** that are not *** on *** (“***
Segments”) even if Travelport does not receive payment from *** or any other
Vendor for those *** Segments.

***:

***

 

2. Each month, Travelport will continue to, as performed in the same manner as
prior to the Agreement Date, calculate the total number of ticketed Segments
plated on *** ticket stock for eligible billing carrier codes generated by the
ARC numbers listed below (“***”) during the prior month (“***”). Travelport’s
calculation of ***.

***

Subscriber will not engage in any business practice which would result in the
changing of *** for the purpose of increasing or decreasing the percentage mix
of *** to Total Segments.

IV. ***

***.

Optional Services List for Galileo Services ***

This section lists various charges (“Variable Charges”) for the System,
products, features and services, requested projects, and various other items
(collectively, “Optional Services”). If Subscriber elects to use any of the
Optional Services, then the applicable Variable Charge listed below will apply
and be assessed

 

   Page 60 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

monthly, unless otherwise specified. New or revised Optional Services may be
offered to Subscriber from time to time. Subscriber’s use of or request for an
Optional Service will constitute its agreement to pay the associated Variable
Charges and to follow the procedural guidelines established by Galileo. Galileo
may discontinue its provision of any Optional Services upon written notice to
Subscriber. For purposes of this Attachment, the term “pseudo” means the unique
alpha/numeric designator(s) assigned by Galileo for a Location.

 

TICKETING TRANSMISSIONS (AGENCY)* (home office location and branches)    ***   
TICKETING TRANSMISSIONS (STP)* (satellite ticket printer locations)    ***   

*On a monthly basis, per Location, Galileo will calculate the total number of
transmissions resulting in each of the following: tickets (including
electronically transmitted tickets or entitlements), boarding passes,
itineraries, invoices (including those utilizing the Ticket Invoice Numbering
System “TINS”), and machinable interface records. The greatest quantity of
transmissions for one of these items will be assessed the $0.30 each charge.

      PRO-FILES™—50 per pseudo per month at no charge; thereafter:    ***   
PREVIEW PLUS™      

Demand Mode

   ***   

Quick Return Mode

   ***   

Batch Mode

      *** PRINT QUEUE    ***    AUTOMATED ARC REPORT    ***    GROUPMANAGER™
TICKET SUMMARY REPORT    ***    PAST DATE QUICK™ (maximum $60.00 per month, per
pseudo)    ***    GALILEO AUTOMATED REFUNDS/EXCHANGESSM (ARNESM)    ***   
SELECTIVE ACCESS™      

Galileo will license Selective Access (and, if requested, Global Access, listed
below), whereby

Subscriber may authorize another Galileo subscriber to access client records
entered

into the System by Subscriber. Galileo will not have any responsibility or
liability

whatsoever with respect to such authorization or access.

 

***

 

      GLOBAL ACCESS™    ***   

 

GALILEO DESKTOP INTERNET ACCESS (GDIA)

 

Galileo will license GDIA to Subscriber, whereby Subscriber can access the
System

via its own internet connection. Galileo will not have any responsibility for
supporting

or maintaining such internet connection.

   ***   

 

TELECHECK

 

***

ADDRESS VERIFICATION ***

PRIVATEFARES™ ***

 

APOLLOMONITOR™ ***

 

GALILEO OPTIMAL SHOPPINGSM

 

***

     

 

   Page 61 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

In the event Subscriber has misclassified its use of Galileo Optimal Shopping
(*** usage), then Galileo may retroactively assess Subscriber the applicable
charges based on Subscriber’s actual type of usage of the product.

BEST BUY QUOTE™

***

APOLLOWISE™

***

 

MEMBERSHIP PRO-FILE

 

***

 

   ***    SUPPLIES, TRAINING MATERIALS, MARKETING MATERIALS       ***

MAINTENANCE PREMIUM

 

***

   ***    EXTENDED SUPPORT SERVICES (third-party software phone support)    ***
   APOLLO CUSTOMER SUPPORT CENTER    ***   

GLOBALWARESM HELP DESK SUPPORT

 

TRAINING

   ***   

Level 1 Classes (Learning Apollo, Moving to Apollo, Booking Cars and Hotels,

   ***   

Level 2 Classes (All Others)—Charges may be assessed in accordance with
Galileo’s then-current policies.

   ***    PROJECTS    ***   

Applies for projects such as equipment installations, deinstallations,
reconfigurations, upgrades, activations, deactivations and office relocations.
Galileo shall waive all installation charges for the initial installation of new
Locations and the addition of Hardware at existing Locations, subject to
Galileo’s approval of the installation.

     

If an installation cannot be completed as scheduled, solely as a result of any
action or inaction by Subscriber (“Project Delay”), then for each Project Delay,
Subscriber will be assessed a fee (“Project Delay Fee”) in the amount of:

   ***   

SECTION 4: CUSTOM TERMS AND CONDITIONS FOR GALILEO SERVICES IN ***

The terms of this Section shall apply solely to *** located in *** that use
Galileo Services.

 

A. On a monthly basis, Galileo will prepare a reconciliation statement that will
identify all charges incurred by the Orbitz *** Agencies (“Total Charges”) by
entity and the total Segment Incentives and other fees earned by the Orbitz
International Agencies (“Total Incentives”) by entity for the prior month. If
the Total Incentives exceed the Total Charges, Galileo will pay the difference
to Subscriber; if the Total Charges exceed the Total Incentives, Subscriber will
pay the difference to Galileo. All payments due hereunder will be paid within 30
days following receipt of the reconciliation statement.

 

B. In the event that, as a result of cancellations, the Orbitz *** Agencies’
total number of Segments during a month is negative, then Subscriber will pay to
Galileo an amount equal to the applicable Segment Incentive multiplied by the
number of negative Segments, and the result thereof will be added to the Total
Charges.

 

   Page 62 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

SECTION 5: CUSTOM TERMS AND CONDITIONS FOR WORLDSPAN SERVICES

The terms of this Section shall apply solely to Orbitz Worldwide Agencies using
Worldspan Services.

I. PRODUCTIVITY PROGRAM

 

  A. ***

 

  (i) *** will pay *** the applicable *** per *** Segment as set forth in
Section II.B of Attachment A to the Agreement made by Orbitz *** through the
Worldspan Services. Travelport will *** through the Worldspan Services.
Travelport will offset any amounts owed by Subscriber hereunder from amounts
owed by Travelport to Subscriber under the Agreement.

 

  (ii) *** Segments and the amounts paid by *** to *** pursuant to paragraph
(i) above will not be factored, taken into account or considered in determining
Travelport’s obligations and/or compliance with Section 21 of the Agreement.

 

  (iii) Paragraph (i) does not apply to flights operated by *** but marketed and
offered for sale by another carrier (“Marketing Carrier”) where Travelport
charges the Marketing Carrier booking fees on such flights rather than ***. In
such cases, *** will pay *** the Segment Incentive applicable to the Marketing
Carrier.

 

  (iv) All charges and credits related to Subscriber bookings and cancellations
shall be charged or credited to *** by *** (and shall not be charged or credited
to *** by Travelport).

 

  B. On a monthly basis, Galileo will prepare a reconciliation statement that
will identify all charges incurred by the Orbitz *** (“Total Charges”) and the
total Segment Incentives and other fees earned by the Orbitz *** (“Total
Incentives”) for the prior month. If the Total Incentives exceed the Total
Charges, Galileo will pay the difference to Subscriber; if the Total Charges
exceed the Total Incentives, Subscriber will pay the difference to Galileo. All
payments due hereunder will be paid within 30 days following receipt of the
reconciliation statement date.

 

  C. In the event that, as a result of cancellations, the Orbitz Domestic
Agencies’ total number of Segments during a month is negative, then Subscriber
will pay to Galileo an amount equal to the applicable Segment Incentive
multiplied by the number of negative Segments, and the result thereof will be
added to the Total Charges.

SECTION 6: *** SEGMENT INCENTIVE

For purposes of this Section, “Affected Supplier” ***

A. Affected Supplier Bookings. ***. Travelport may set off or offset the ***
from any amounts owed by *** to *** under the Agreement. An “Affected Supplier
Segment” means a segment on Affected Supplier generated by an Orbitz ***
(excluding ***) or any Orbitz ***, if applicable, and processed through either
the Apollo GDS or Worldspan GDS for which *** in the absence of this Section 6.
Notwithstanding the foregoing, the number of Affected Supplier Segments during
each month will not be more than *** than the number of Segments on the Affected
Supplier that ***. Notwithstanding any other provision in the Agreement or this
Section 6, Subscriber acknowledges that from time to time Galileo may modify its
billing logic relative to Affected Supplier. Any such modification, however,
will not circumvent the provisions of this Attachment and will not have a
material impact on the amounts billed by Travelport to Subscriber.

 

   Page 63 of 64   

Subscriber Services Agreement

100412



--------------------------------------------------------------------------------

B. Code Shares. Notwithstanding the provisions in Section 6.A of this
Attachment, with respect to bookings (i.e. reservations) generated by Orbitz ***
or Orbitz *** (as defined in Section 6.E of this Attachment) that are marketed
by Affected Supplier but operated by another airline (“Code Share Bookings”),
Galileo may ***.

C. OFB. Galileo will continue to invoice Affected Supplier for reservations
generated by OFB through the Apollo GDS and the Worldspan GDS, ***.

D. Content. ***

E. Expansion Outside *** If Subscriber elects (through an Orbitz *** or an
Orbitz ***) to generate bookings on Affected Supplier in ***, (collectively, the
“Territory”), Galileo will ***. As used above, an “Orbitz ***” is a
Subscriber-owned entity formed for the purpose of doing business in the
Territory under Subscriber’s brand.

F. Affected Supplier Segments Outside ***. For the avoidance of doubt, the
provisions of this Section 6 only apply to Orbitz *** (or any Orbitz ***, if
applicable) with a point of sale in the ***. Section II of Attachment A to the
Agreement will continue to apply to any Segments on the Affected Supplier
generated by an Orbitz Worldwide Agency other than with respect to those
Segments generated by an Orbitz *** or an Orbitz *** with a point of sale ***.

G. Notwithstanding any other provision in this Agreement, including this
Attachment H, Subscriber and Travelport agree that the terms and conditions in
this Section 6 (*** Segment Incentive) will remain in full force and effect
through *** solely with respect to the generation of *** point of sale Segments
on the Affected Supplier. For the avoidance of doubt, for so long Subscriber
remains in a *** for Segments on Affected Supplier shall be at the rates in
Section II.B. of Attachment A.

H. Audit Rights. For the avoidance of doubt, the obligations of each Party in
this Attachment are subject to audit by the other Party as set forth in and in
accordance with the terms of Section 16 of the Agreement.

I. Subscriber Terms and Conditions Commitment. In determining Galileo’s
compliance with Section 21 of the Agreement until the end of ***, Galileo will
be deemed to have paid Subscriber the Segment Incentives for Segments generated
on the Affected Supplier that Galileo would have paid Subscriber in absence of
this Section 6.

 

   Page 64 of 64   

Subscriber Services Agreement

100412